Exhibit 10.7

 

 

 

CREDIT AGREEMENT

dated as of

May 31, 2017

among

CARS.COM INC.,

The SUBSIDIARY GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A., CAPITAL ONE, N.A., CITIZENS BANK, N.A., FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

 

Defined Terms

     1  

SECTION 1.02

 

Terms Generally

     33  

SECTION 1.03

 

Accounting Terms; GAAP

     33  

SECTION 1.04

 

Certain Calculations and Tests

     34  

ARTICLE II THE CREDITS

     35  

SECTION 2.01

 

Term Commitments

     35  

SECTION 2.02

 

Procedure for Term Loan Borrowing

     35  

SECTION 2.03

 

Repayment of Term Loans

     35  

SECTION 2.04

 

Revolving Credit Commitments

     36  

SECTION 2.05

 

Loans and Borrowings

     36  

SECTION 2.06

 

Requests for Revolving Credit Borrowings

     37  

SECTION 2.07

 

Letters of Credit

     38  

SECTION 2.08

 

Funding of Borrowings

     41  

SECTION 2.09

 

Interest Elections

     42  

SECTION 2.10

 

Termination and Reduction of the Commitments; Incremental Credit Extensions

     43  

SECTION 2.11

 

Repayment of Revolving Credit Loans; Register; Evidence of Debt; Disqualified
Lenders List

     48  

SECTION 2.12

 

Prepayment of Loans

     49  

SECTION 2.13

 

Fees

     50  

SECTION 2.14

 

Interest

     51  

SECTION 2.15

 

Alternate Rate of Interest

     52  

SECTION 2.16

 

Increased Costs

     52  

SECTION 2.17

 

Break Funding Payments

     54  

SECTION 2.18

 

Taxes

     54  

SECTION 2.19

 

Payments Generally; Pro Rata Treatment; Sharing of Set offs

     58  

SECTION 2.20

 

Mitigation Obligations; Replacement of Lenders

     59  

SECTION 2.21

 

Defaulting Lenders

     60  

SECTION 2.22

 

MIRE Event

     61  

SECTION 2.23

 

Refinancing Facilities

     61  

SECTION 2.24

 

Extension Amendments

     63  

ARTICLE III GUARANTEE

     66  

SECTION 3.01

 

The Guarantee

     66  

SECTION 3.02

 

Obligations Unconditional

     66  

SECTION 3.03

 

Reinstatement

     67  

SECTION 3.04

 

Subrogation

     67  

SECTION 3.05

 

Remedies

     68  

SECTION 3.06

 

Instrument for the Payment of Money

     68  

SECTION 3.07

 

Continuing Guarantee

     68  

SECTION 3.08

 

Rights of Contribution

     68  

SECTION 3.09

 

General Limitation on Guarantee Obligations

     69  

SECTION 3.10

 

Information

     69  

SECTION 3.11

 

Keepwell

     69  



--------------------------------------------------------------------------------

SECTION 3.12

 

Release of Guarantors

     69  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     70  

SECTION 4.01

 

Organization; Powers

     70  

SECTION 4.02

 

Authorization; Enforceability

     70  

SECTION 4.03

 

Governmental Approvals; No Conflicts

     70  

SECTION 4.04

 

Financial Condition; No Material Adverse Change

     71  

SECTION 4.05

 

Properties

     71  

SECTION 4.06

 

Litigation and Environmental Matters

     72  

SECTION 4.07

 

Compliance with Laws and Contractual Obligations

     72  

SECTION 4.08

 

Investment Company Act Status

     72  

SECTION 4.09

 

Taxes

     72  

SECTION 4.10

 

ERISA

     72  

SECTION 4.11

 

Disclosure; Accuracy of Information

     73  

SECTION 4.12

 

Margin Regulations

     73  

SECTION 4.13

 

Labor Matters

     73  

SECTION 4.14

 

Use of Proceeds

     73  

SECTION 4.15

 

No Default

     73  

SECTION 4.16

 

Subsidiaries

     73  

SECTION 4.17

 

Security Documents

     74  

SECTION 4.18

 

Anti-Corruption Laws and Sanctions; USA PATRIOT Act

     74  

SECTION 4.19

 

Solvency

     74  

SECTION 4.20

 

EEA Financial Institution

     74  

ARTICLE V CONDITIONS

     74  

SECTION 5.01

 

Conditions to Closing Date

     74  

SECTION 5.02

 

Each Credit Event

     76  

ARTICLE VI AFFIRMATIVE COVENANTS

     77  

SECTION 6.01

 

Financial Statements and Other Information

     77  

SECTION 6.02

 

Notices of Material Events

     79  

SECTION 6.03

 

Existence; Conduct of Business

     79  

SECTION 6.04

 

Payment of Taxes and Other Obligations

     80  

SECTION 6.05

 

Maintenance of Properties

     80  

SECTION 6.06

 

Maintenance of Insurance

     80  

SECTION 6.07

 

Books and Records

     80  

SECTION 6.08

 

Inspection Rights

     80  

SECTION 6.09

 

Compliance with Laws and Contractual Obligations

     81  

SECTION 6.10

 

Use of Proceeds and Letters of Credit

     81  

SECTION 6.11

 

Additional Subsidiary Guarantors; Real Property; Further Assurances

     81  

SECTION 6.12

 

Subsidiaries; Designation of Unrestricted Subsidiaries

     85  

SECTION 6.13

 

Spin-Off

     85  

SECTION 6.14

 

Security Documents

     86  

SECTION 6.15

 

Insurance

     86  

ARTICLE VII NEGATIVE COVENANTS

     86  

SECTION 7.01

 

Indebtedness

     86  

SECTION 7.02

 

Liens

     89  

SECTION 7.03

 

Mergers, Consolidations, Etc.

     91  

SECTION 7.04

 

Dispositions

     92  



--------------------------------------------------------------------------------

SECTION 7.05

 

Lines of Business

     94  

SECTION 7.06

 

Investments and Acquisitions

     94  

SECTION 7.07

 

Restricted Payments

     96  

SECTION 7.08

 

Transactions with Affiliates

     97  

SECTION 7.09

 

Restrictive Agreements

     98  

SECTION 7.10

 

Optional Payments and Modifications of Material Subordinated Debt

     99  

SECTION 7.11

 

Financial Covenants

     100  

SECTION 7.12

 

Sale-Leasebacks

     100  

SECTION 7.13

 

Changes in Fiscal Periods

     100  

SECTION 7.14

 

Use of Proceeds and Letters of Credit

     101  

ARTICLE VIII EVENTS OF DEFAULT

     101  

ARTICLE IX THE ADMINISTRATIVE AGENT

     103  

ARTICLE X MISCELLANEOUS

     105  

SECTION 10.01

 

Notices

     105  

SECTION 10.02

 

Waivers; Amendments.

     105  

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     107  

SECTION 10.04

 

Successors and Assigns; Participations

     108  

SECTION 10.05

 

Survival

     113  

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     113  

SECTION 10.07

 

Severability

     113  

SECTION 10.08

 

Right of Setoff

     114  

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     114  

SECTION 10.10

 

WAIVER OF JURY TRIAL

     115  

SECTION 10.11

 

Headings

     115  

SECTION 10.12

 

Confidentiality

     115  

SECTION 10.13

 

USA PATRIOT Act

     117  

SECTION 10.14

 

Collateral Matters; Release of Guarantees and Liens

     117  

SECTION 10.15

 

No Advisory or Fiduciary Responsibility

     118  

SECTION 10.16

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     119  



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    – Commitments SCHEDULE 1.01(b)    – Closing Date Affiliate
Agreements SCHEDULE 1.01(c)    – Consolidated EBITDA SCHEDULE 1.01(d)    –
Mortgaged Properties SCHEDULE 4.06(a)    – Litigation SCHEDULE 4.06(b)    –
Environmental Matters SCHEDULE 4.13    – Labor Matters SCHEDULE 4.16    –
Subsidiaries SCHEDULE 7.01    – Existing Indebtedness SCHEDULE 7.02    –
Existing Liens SCHEDULE 7.06    – Existing Investments SCHEDULE 7.09    –
Restrictive Agreements SCHEDULE 10.01    – Addresses for Notices

 

EXHIBIT A    Form of Assignment and Assumption EXHIBIT B-1    Form of Term Loan
Note EXHIBIT B-2    Form of Revolving Credit Note EXHIBIT C    Form of
Subsidiary Joinder Agreement EXHIBIT D    Form of U.S. Tax Compliance
Certificate EXHIBIT E    Form of Solvency Certificate EXHIBIT F    Form of
Parent Guaranty

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 31, 2017 (this “Agreement”), among CARS.COM
INC., the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, TEGNA Inc., a Delaware corporation (“Parent”), intends to separate its
digital automotive marketplace business from its media and other digital
businesses by means of a spin-off of the Borrower in accordance with the Form 10
filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (the “Spin-Off”), after which the Borrower will
own the such digital automotive marketplace business;

WHEREAS, in connection with the Spin-Off, the Borrower has requested that the
Lenders extend credit in the form of (a) Term Loans in an original aggregate
principal amount equal to $450,000,000 and (b) Revolving Credit Loans and
Letters of Credit, at any time and from time to time prior to the Revolving
Credit Commitment Maturity Date, in an aggregate principal amount and/or undrawn
face amount at any time outstanding of up to $450,000,000, in each case, subject
to increase as provided herein; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any other Loan Party, in
one transaction or a series of transactions, of (a) Capital Stock of any other
Person if, after giving effect thereto, (i) more than 50% of the Capital Stock
of such other Person is owned by the Borrower or any other Subsidiary and
(ii) such other Person is consolidated with the Borrower in accordance with GAAP
and (b) all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
equal to the greatest of: (a) the Prime Rate in effect on such day, (b) the New
York Fed Bank Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted
LIBO Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%, provided that, for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m., London time, on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the New York Fed Bank
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the New York Fed Bank Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction in which the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries operates that are applicable to the Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or acceptance fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”,
respectively, based upon the Total Net Leverage Ratio as of the most recent
determination date; provided, that prior to the delivery of the Borrower’s
consolidated financial statements delivered pursuant to Section 6.01(a) or
(b) of this Agreement (and the related compliance certificate delivered pursuant
to Section 6.01(d) of this Agreement) for the second full fiscal quarter ending
following the Closing Date, the “Applicable Rate” shall be the applicable rate
per annum set forth below in Category 2:

 

Total Net Leverage Ratio:

   ABR Spread     Eurodollar Spread     Commitment Fee
Rate  

Category 1

Greater than 4.00:1.00


     1.00 %      2.00 %      0.30 % 

Category 2

Greater than 3.00:1.00 but less than or equal to 4.00:1.00

     0.75 %      1.75 %      0.25 % 

 

2



--------------------------------------------------------------------------------

Total Net Leverage Ratio:

   ABR Spread     Eurodollar Spread     Commitment Fee
Rate  

Category 3

Greater than 2.00:1.00 but less than or equal to 3.00:1.00

     0.50 %      1.50 %      0.20 % 

Category 4

Less than or equal to 2.00:1.00

     0.25 %      1.25 %      0.15 % 

For purposes of the foregoing, (i) the Total Net Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) of this Agreement (and the related compliance certificate
delivered pursuant to Section 6.01(d) of this Agreement) and (ii) each change in
the Applicable Rate resulting from a change in the Total Net Leverage Ratio
shall be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements and compliance certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Total Net Leverage Ratio shall be deemed to be in
Category 1 if the Borrower fails to deliver the consolidated financial
statements (and related compliance certificate) required to be delivered by it
pursuant to Section 6.01(a), (b) and/or (d), during the period from the
expiration of the time for delivery thereof specified in such Sections until
such financial statements and compliance certificate are delivered. In the event
that any financial statement or certification delivered pursuant to Section 6.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (c) immediately pay to the Administrative Agent for the benefit of the
Lenders the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto. It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Administrative Agent and the Lenders under the Loan Documents.

“Applicable Withholding Agent” has the meaning set forth in Section 2.18(a).

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property permitted by clause (m) and (q) of Section 7.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Revolving Credit Lender” has the meaning set forth in Section
2.10(c)(i).

 

3



--------------------------------------------------------------------------------

“Available Amount” means the amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, on any date,

(a) $100,000,000, plus

(b) 50% of the cumulative Consolidated Net Income of the Borrower and its
Subsidiaries for all fiscal quarters of the Borrower from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurs to the end
of the Borrower’s most recently ended fiscal quarter prior to such date, plus

(c) the aggregate amount of capital contributions to the capital of the Borrower
made in cash or Cash Equivalents or other property (based on the fair market
value (as reasonably determined by the Borrower) of such other property) after
the Closing Date, plus

(d) the cumulative amount of net proceeds received by the Borrower or any
Subsidiary after the Closing Date and on or prior to such date from (i) the sale
of Capital Stock (other than Disqualified Stock) of the Borrower after the date
on which the Spin-Off has been consummated, (ii) the incurrence of Indebtedness
by the Borrower or any Subsidiary after the Closing Date owed to a Person that
is not a Loan Party or a Subsidiary or an Affiliate of a Loan Party that is
converted into Capital Stock (other than Disqualified Stock) of the Borrower and
(iii) the Disposition to any Person (other than the Borrower or a Restricted
Subsidiary) of or other return of capital with respect to any Investment made
pursuant to Section 7.06(m) or profit with respect to any Investment made
pursuant to Section 7.06(r); plus

(e) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after the Closing Date, the fair market
value (as reasonably determined by the Borrower) of the Borrower’s Investments
in such Subsidiary (in an amount not to exceed the original amount of such
Investment) as of the date of such redesignation, minus

(f) the aggregate amount of the Available Amount used after the Closing Date and
prior to such date to make any (i) Investments pursuant to Section 7.06(m),
(ii) Restricted Payments pursuant to Section 7.07(d) or (iii) Restricted Debt
Payments pursuant to Section 7.10(a)(ii).

“Available Incremental Amount” means an aggregate principal amount equal to the
sum of (a) (i) $125,000,000 minus (ii) the aggregate principal amount of all
Incremental Term Loans, Incremental Equivalent Debt and Revolving Credit
Commitment Increases incurred or issued in reliance on clause (a)(i) of this
definition, plus (b) (i) the sum of (x) the amount of any optional prepayments
of Term Loans in accordance with Section 2.12(a) plus (y) to the extent the
Borrower has permanently reduced the Revolving Credit Commitments in accordance
with Section 2.10(b), the amount of any such reduction minus (ii) the aggregate
principal amount of all Incremental Term Loans, Incremental Equivalent Debt and
Revolving Credit Commitment Increases incurred or issued in reliance on
clause (b)(i) of this definition, plus (c) an unlimited amount so long as
(i) after giving Pro Forma Effect to the relevant Incremental Term Loans,
Incremental Equivalent Debt (if such Incremental Equivalent Debt is (or is
intended to be) secured by Liens on the Collateral) and/or Revolving Credit
Commitment Increase (without netting the cash proceeds therefrom and assuming a
full drawing of all Revolving Credit Commitments (including any applicable
Revolving Credit Commitment Increase to be incurred)) and to the use of proceeds
thereof, the Senior Secured Net Leverage Ratio is less than or equal to 3.00
to 1.00 or (ii) with respect to any unsecured Incremental Equivalent Debt, after
giving Pro Forma Effect thereto (without netting the cash proceeds therefrom)
and to the use of proceeds thereof, the Total Net Leverage Ratio is less than or
equal to the then-applicable Required Ratio, in each case, as of the last day of
the applicable Reference Period; provided that the Borrower may elect to use
clause (c) above (in whole or in part) prior to using all or a portion of
clauses (a) or (b), or combine the use of clause (a), (b) and (c), and, if
clause (c) and one or both of clauses (a) and (b) are available at the time of
such incurrence and the Borrower does not make an election, the Borrower will be
deemed to have elected to use clause (c) first.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Cars.com Inc., a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrower Obligations” means all of the Obligations of the Borrower.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.06.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automated clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft and cash management services afforded to the
Borrower or any Subsidiary by any such financial institution or affiliate
thereof and (d) Banking Services.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the Closing Date), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Borrower; or (b) the occupation
at any time of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) directors of the
Borrower on the Closing Date nor (ii) nominated or appointed by the board of
directors of the Borrower.

 

6



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Lender (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended, or any rules,
regulations, interpretations, guidelines or directives promulgated thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Credit
Loans, Incremental Term Loans, Loans made pursuant to a Revolving Credit
Commitment Increase, Refinancing Term Loans, Refinancing Revolving Credit Loans,
Extended Term Loans or Extended Revolving Credit Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Term
Commitment, a Revolving Credit Commitment, a Refinancing Revolving Credit
Commitment, an Extended Revolving Credit Commitment or any commitment to provide
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans pursuant
to any Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, respectively.

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 10.02).

“Closing Date Cash Transfer” means a payment in cash to Parent on the Closing
Date in an aggregate amount not to exceed $650,000,000.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means the Co-Documentation Agents identified on the
cover page of this Agreement.

“Collateral” has the meaning set forth in the Security Agreement.

“Commitment” means, as to any Lender, (a) the Term Commitment and the Revolving
Credit Commitment of such Lender, and (b) the commitment of such Lender to
provide Incremental Term Loans, Refinancing Term Loans and/or Extended Term
Loans, if any, pursuant to any Incremental Term Loan Supplement, Refinancing
Amendment or Extension Amendment, respectively.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person (which, for purposes of this definition, shall be
deemed to exclude any natural person and any Governmental Authority) which is
engaged in similar business operations as the Borrower and its subsidiaries.

 

7



--------------------------------------------------------------------------------

“Competitor Holding Company” means a direct or indirect holding company of a
Competitor.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication (including in respect of adjustments provided
in the second proviso to the definition of “Consolidated Net Income”) and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) Consolidated Interest
Expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) unlimited reasonable and documented non-recurring
expenses related to the closing of the Spin-Off incurred prior to the
consummation thereof or within 6 months thereafter (including, without
limitation, Transaction Costs), (f) restructuring costs, reorganization costs,
integration costs and other related one-time charges, provided that, for any
trailing twelve-month period, the aggregate amount added pursuant to clause
(r) and this clause (f) shall not exceed 20% of Consolidated EBITDA for the
applicable Reference Period, (g) costs arising from or related to mergers,
acquisitions, divestitures, dispositions, spin-offs or significant actual or
potential transactions (including a corporate merger, consolidation, acquisition
of property or stock, or joint venture), in each case regardless whether such
transactions have been consummated, and related transition and integration
costs, such as retention bonuses and acquisition-related milestone payments to
acquired employees, in addition to consulting, compensation, and other
incremental costs directly associated with integration projects, (h) all
extraordinary, unusual and/or non-recurring charges, costs, credits or items of
loss, (i) litigation and dispute settlement charges, expenses and gains, subject
to an aggregate cap of $2,000,000 for any trailing twelve-month period, (j) the
cumulative effect for the applicable reporting period of a change in accounting
principles, (k) non-cash asset write-downs, including impairment of goodwill and
intangible assets, (l) any unrealized losses for the applicable reporting period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or in respect of foreign currency translation adjustments,
(m) cash expenses actually incurred in connection with discontinued operations,
provided that any operation deemed to have been “discontinued” in the applicable
reporting period shall be deemed to be a discontinued operation for all
subsequent reporting periods, (n) any expenses or charges related to any equity
offering, investment, indebtedness or restricted payment, or any modification to
any instrument of indebtedness, in each case regardless whether such transaction
has been consummated, (o) all expenses or charges (including deferred financing
costs written off and premiums paid) in connection with any early extinguishment
of debt, including hedging obligations or other derivative instruments,
(p) non-cash stock based compensation, (q) revenue amortization in respect of
applicable affiliate or other similar agreements in effect on the Closing Date
and listed on Schedule 1.01(b), (r) pro forma cost savings and synergies
realizable within eighteen months of the closing of the applicable Acquisition
to which such add-backs relate, provided that, for any trailing twelve-month
period, the aggregate amount added pursuant to clause (f) and this clause (r)
shall not exceed 20% of Consolidated EBITDA for the applicable Reference Period,
(s) cash proceeds of business interruption insurance, in an amount not to exceed
the earnings for the applicable reporting period that such proceeds are intended
to replace, (t) cash expenses/charges to the extent fully indemnified by a third
party or covered by insurance, but only to the extent (1) the applicable
indemnification obligation or insurance policy remains in full force and effect,
(2) the counterparty to such indemnification obligation or applicable insurance
provider is, at the time such add-back is taken, and remains, solvent, and such
counterparty or insurance provider has not refused or challenged a claim in
writing for such indemnification or insurance payment and (3) with respect to
insurance, such insurance proceeds will be received within twelve months of the
time such expenses were incurred, and/or (u) the amount of all other non-cash
charges, losses or expenses for such period, and minus, without duplication
(including in respect of adjustments provided in the second proviso to the
definition of “Consolidated Net Income”) and to the extent included in
calculating such Consolidated Net Income for such period (i) any extraordinary
gains for the applicable reporting period,

 

8



--------------------------------------------------------------------------------

determined on a consolidated basis in accordance with GAAP, (ii) any non-cash
gains for the applicable reporting period, including with respect to write-ups
of assets or goodwill, determined on a consolidated basis in accordance with
GAAP, (iii) any gains attributable to the early extinguishment of indebtedness
or obligations under any Hedging Agreement, determined on a consolidated basis
in accordance with GAAP, (iv) the cumulative effect for such period of a change
in accounting principles, (v) any unrealized gains for such period attributable
to the application of “mark to market” accounting in respect of Hedging
Agreements, (vi) any cash income received from discontinued operations, and
(vii) to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (A) any other extraordinary, unusual or
non-recurring income and (B) any other non-cash income other than ordinary
course items that are expected to become cash (in each case other than any
non-cash income attributable to revenue amortization in respect of applicable
affiliate or other similar agreements in effect on the Closing Date and listed
on Schedule 1.01(b)).

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Asset Sale, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Asset Sale
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis.

Notwithstanding the foregoing, “Consolidated EBITDA” for any period set forth on
Schedule 1.01(c) shall be deemed equal to the amount for such period set forth
on Schedule 1.01(c).

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the Reference Period ended on, or most recently
ended prior to, such date, to (b) Consolidated Interest Expense for such
Reference Period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), minus interest income of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP. Notwithstanding the foregoing, “Consolidated Interest Expense” for
(a) the Reference Period ending June 30, 2017, shall equal Consolidated Interest
Expense during the period from June 1, 2017 through June 30, 2017 multiplied by
12.0, (b) for the Reference Period ending September 30, 2017, shall equal
Consolidated Interest Expense during the period from June 1, 2017 through
September 30, 2017 multiplied by 3.0, (c) for the Reference Period ending
December 31, 2017, shall equal Consolidated Interest Expense during the period
from June 1, 2017 through December 31, 2017 multiplied by 1.714 and (d) for the
Reference Period ending March 31, 2018, shall equal Consolidated Interest
Expense during the period from June 1, 2017 through March 31, 2018 multiplied by
1.2.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a

 

9



--------------------------------------------------------------------------------

Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary; provided, further, that
neither (x) non-cash asset write-downs, including impairment of goodwill and
intangible assets, (y) any equity-based compensation charge or expense,
including any such charge or expense arising from grants of stock appreciation
or similar rights, stock options, restricted stock, profits interests or other
rights or equity or equity-based incentive programs, nor (z) any non-cash
amortization expense relating to the acquisitions of intangible assets before or
after the Closing Date shall, in each case, be deducted in the calculation of
“Consolidated Net Income”. Notwithstanding the foregoing, the amount of any cash
dividends, distributions or other amounts paid by any Unrestricted Subsidiary
and received by the Borrower or the Subsidiaries during any such period shall be
included, without duplication and (for purposes of calculating the Available
Amount pursuant to clause (b) of the definition thereof) subject to clause
(b) of the proviso in the immediately preceding sentence, in the calculation of
Consolidated Net Income for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit, within three
Business Days of the date on which it shall have been required to fund the same,
unless the subject of a good faith dispute (based on a reasonable determination
under the circumstances) between the Borrower and such Lender, (b) notified the
Borrower, the Administrative Agent, any Issuing Lender or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally (unless such writing
or public statement indicates that such position is based on a good faith
dispute (based on a reasonable determination under the circumstances) between
the Borrower and such Lender), (c) failed, within three Business Days after
reasonable request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans (unless the subject of a good faith dispute (based on a reasonable
determination under the circumstances) between the Borrower and such Lender) and
participations in then outstanding Letters of Credit; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) been (or has a parent
company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a

 

10



--------------------------------------------------------------------------------

receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Borrower, the Administrative Agent and each Issuing Lender shall
be satisfied that such Lender intends, and has all approvals required to enable
it, to continue to perform its obligations as a Lender hereunder, or (f) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by a Governmental Authority.

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration” pursuant to a certificate
of a Responsible Officer of the Borrower minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

“Disposition” means, with respect to any property or right, any sale, lease,
sale and leaseback, license, assignment, conveyance, transfer or other
disposition thereof (excluding the sale by the Borrower of its own Capital
Stock).

“Disqualified Lender” means (a) any Competitor or Competitor Holding Company and
any Affiliate of any Competitor or Competitor Holding Company, in each case that
was specified to the Joint Lead Arrangers by the Borrower in writing by name
prior to May 2, 2017 (the list of such Persons, the “Disqualified Lenders
List”), (b) any additional Competitor or Competitor Holding Company and any
additional Affiliate of any Competitor or Competitor Holding Company, in each
case that has been specified by the Borrower in writing to the Joint Lead
Arrangers (prior to the Closing Date) or the Administrative Agent (on or after
the Closing Date), and (c) any Affiliate of any Person described in the
foregoing clauses (a) or (b) that is clearly identifiable solely on the basis of
the similarity of its name as an Affiliate of such Person(s); provided, that
notwithstanding anything herein to the contrary, (i) any person that is a Lender
and subsequently becomes a Disqualified Lender will be deemed to not be a
Disqualified Lender hereunder, (ii) “Disqualified Lender” shall exclude any
Person identified by the Borrower as no longer being a “Disqualified Lender” by
written notice to the Administrative Agent, and (iii) in no event shall the
designation of any Person as a Disqualified Lender pursuant to the foregoing
clause (b) apply (x) to disqualify any Person until three (3) Business Days
after such Person shall have been identified in writing to the Administrative
Agent via electronic mail submitted to JPMDQ_Contact@jpmorgan.com (or to such
other address as the Administrative Agent may designate to the Borrower from
time to time) (the “Designation Effective Date”), or (y) retroactively to
disqualify any Person that, prior to the Designation Effective Date, has
(1) acquired an assignment or participation interest under this Agreement or
(2) entered into a trade to acquire an assignment or participation interest
under this Agreement.

“Disqualified Lenders List” has the meaning set forth in clause (a) of the
definition of “Disqualified Lender”, as the same may be supplemented from time
to time pursuant to clause (b) of the definition of “Disqualified Lender”.

“Disqualified Person” has the meaning assigned to such term in
Section 10.04(f)(i).

 

11



--------------------------------------------------------------------------------

“Disqualified Stock” means with respect to any Person, Capital Stock of such
Person which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the Latest
Maturity Date (as determined as of the date of issuance of such Capital Stock);
provided that if such Capital Stock is issued to any plan for the benefit of
employees of any Loan Party or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by any Loan Party in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment and human health and safety (to the extent
relating to exposure to Hazardous Material), preservation or reclamation of
natural resources, including those relating to the management, release or
threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary arising under any
Environmental Law and resulting from (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the indoor
or outdoor environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA and (b) any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period is waived); (b) the existence
with respect to any Pension Plan of a non-exempt Prohibited Transaction; (c) any
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Pension Plan, whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan, or the failure by the Borrower or any
of their ERISA Affiliates to make any required contribution to a Multiemployer
Plan; (e) the incurrence by the Borrower or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (f) a determination that any Pension Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (g) the receipt by the Borrower or any of their ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the incurrence by the Borrower or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (i) the receipt
by the Borrower or any of their ERISA Affiliates of any notice from any plan
administrator of any Multiemployer Plan concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); or (j) the imposition of
liability on the Borrower or any of their respective ERISA Affiliates pursuant
to Section 4062(e) of ERISA with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) each Unrestricted Subsidiary, (b) each Foreign
Subsidiary, (c) each Foreign Subsidiary Holding Company, (d) each direct or
indirect Subsidiary of any Foreign Subsidiary or any Foreign Subsidiary Holding
Company, (e) each Subsidiary to the extent that such Subsidiary is prohibited by
any applicable law from guaranteeing the Guaranteed Obligations, (f) each
Subsidiary if, and for so long as, the guarantee of the Guaranteed Obligations
by such Subsidiary would require the consent, approval, license or authorization
of a Governmental Authority or under any binding Contractual Obligation with any
Person other than the Borrower or any Subsidiary existing on the

 

13



--------------------------------------------------------------------------------

Closing Date (or, if later, the date such Subsidiary is acquired (so long as
such Contractual Obligation is not incurred in contemplation of such
acquisition), except to the extent such consent, approval, license or
authorization has actually been obtained, (g) each Subsidiary that is not a
wholly owned Subsidiary of the Borrower or a Subsidiary Guarantor, and (h) each
Subsidiary with respect to which, as reasonably determined by the Borrower and
the Administrative Agent, the cost of providing a guarantee of the Guaranteed
Obligations is excessive in view of the benefits to be obtained by the
Guaranteed Parties in each case of this definition; provided that any such
Subsidiary shall cease to be an Excluded Subsidiary at such time as (i) the
foregoing clauses (a) through (h) cease to apply or (ii) the Borrower causes
such Subsidiary to become a Subsidiary Guarantor.

“Excluded Hedging Obligation” means with respect to any Subsidiary Guarantor,
any Hedging Obligation, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Hedging Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income and franchise or
similar Taxes imposed by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or as a result of any
other present or former connection with such jurisdiction (other than any such
connections arising solely from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Taxes or any similar Tax imposed by a jurisdiction described in clause
(a), (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(b)), any United States federal
withholding Tax (i) that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.18(a), or (ii) that is
attributable to the Foreign Lender’s failure to comply with Section 2.18(e), and
(d) any Taxes imposed under FATCA.

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.24(a)(i).

“Extended Revolving Credit Loans” has the meaning set forth in Section
2.24(a)(i).

“Extended Term Loans” has the meaning set forth in Section 2.24(a)(i).

“Extension” has the meaning set forth in Section 2.24(a)(ii).

 

14



--------------------------------------------------------------------------------

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.24), each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24 and the Borrower executed by
each of (a) the Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24.

“Extension Offer” has the meaning set forth in Section 2.24(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the New York Fed shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as the federal
funds effective rate.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means any Lender or Issuing Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the Capital Stock (or Capital Stock and
Indebtedness) of one or more CFCs or other Foreign Subsidiary Holding Companies.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to

 

15



--------------------------------------------------------------------------------

purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit, bankers’ acceptance
or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term Guarantee shall not include (i) endorsements for
collection or deposit in the ordinary course of business and (ii) any liability
of the Borrower or its Subsidiaries as a general partner of a partnership (other
than a wholly-owned Subsidiary of the Borrower) in respect of the Indebtedness
of such partnership.

“Guaranteed Obligations” has the meaning set forth in Section 3.01.

“Guaranteed Parties” means, collectively, the Lenders, the Issuing Lenders, the
Administrative Agent, any other holder from time to time of any Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.

“Guaranty” means (i) collectively, the Guarantee of the Guaranteed Obligations
pursuant to this Agreement and (ii) prior to the Parent Guaranty Release Date,
solely for purposes of clause (m) of Article VIII, the Parent Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), and any other agreements or arrangements
designed to manage interest rates or interest rate risk and other agreements or
arrangements designed to protect against fluctuations in currency exchange
rates, whether or not any such agreement, arrangement or transaction is governed
by or subject to any master agreement (regardless of whether such agreement or
instrument is classified as a “derivative” pursuant to FASB ASC Topic No. 815
and required to be marked-to-market).

“Hedging Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any Hedging Agreement.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Revolving Credit Lender” has the meaning set forth in Section
2.10(c)(i).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.10(e).

 

16



--------------------------------------------------------------------------------

“Incremental Facilities” means, collectively, all Revolving Credit Commitment
Increases provided pursuant to Section 2.10(c) and all Incremental Term Loans
provided pursuant to Section 2.10(d).

“Incremental Revolving Credit Commitment Tranche” has the meaning set forth in
Section 2.10(c)(i).

“Incremental Term Loan” has the meaning set forth in Section 2.10(d)(i).

“Incremental Term Loan Effective Date” has the meaning set forth in Section
2.10(d)(i).

“Incremental Term Loan Lender” has the meaning set forth in Section 2.10(d)(i).

“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loans to be made pursuant to any Incremental Term Loan Supplement, the
maturity date specified in such Incremental Term Loan Supplement.

“Incremental Term Loan Supplement” has the meaning set forth in Section
2.10(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable or accounts payable no later than 90 days past due, in each case
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (such Indebtedness shall be limited to the lesser of (x) the amount
of such Indebtedness and (y) the fair market value of the property securing such
Indebtedness), (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable thereto and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
(if agreed to by all the Lenders for the applicable Class of Loans) twelve
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing, and the date of a Borrowing comprising Loans of any Class that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for Dollars
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period for which that LIBO Screen Rate is available for Dollars
that is longer than the Impacted Interest Period, in each case, as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Impacted Interest Period. When determining the Interpolated
Rate for a period which is shorter than the shortest period for which the LIBO
Screen Rate is available, the LIBO Screen Rate for purposes of clause (a) above
shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the acquisition by such
Person of any stock, bonds, notes, debentures, partnership or other ownership
interests or other securities (including Capital Stock) of any other Person,
(b) any advance, loan or extension of credit by such Person, to any other
Person, or guaranty or other similar obligation of such Person with respect to
any Indebtedness of such other Person (other than Indebtedness constituting
trade payables in the ordinary course of business and excluding, in the case of
the Borrower and its Subsidiaries, intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries), or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a division, business unit or line of business.
For purposes of covenant compliance, the amount of any Investment shall be
(i) (x) the amount actually invested plus (y) the cost of any addition thereto
that otherwise constitutes an Investment, in each case as determined immediately
prior to the time of each such Investment, without adjustment for subsequent
increases or decreases in the value of such Investment minus (ii) the amount of
dividends or distributions received in connection with such Investment and any
return of capital and any payment of principal received in respect of such
Investment that in each case is received in cash or Cash Equivalents.

“Issuing Lender” means each of JPMCB and Wells Fargo Bank, National Association,
each in its capacity as the issuer of Letters of Credit hereunder, and in each
case its successors in such capacity as provided in Section 2.07(j). Each
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

18



--------------------------------------------------------------------------------

“Joint Bookrunners” means the Joint Bookrunners identified on the cover page of
this Agreement.

“Joint Lead Arrangers” means the Joint Lead Arrangers identified on the cover
page of this Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time,
including for the avoidance of doubt the Latest Term Loan Maturity Date and the
Latest Revolving Credit Termination Date.

“Latest Revolving Credit Termination Date” means, at any date of determination,
the latest maturity or termination date applicable to any then-outstanding
Revolving Credit Loan or Revolving Credit Commitment, in each case as extended
in accordance with this Agreement from time to time, including for the avoidance
of doubt the Revolving Credit Commitment Termination Date.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any then-outstanding Term Loan, Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time, and including for the
avoidance of doubt the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date.

“LC Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit up to the amount set forth
opposite the name of such Issuing Lender on Schedule 1.01(a).

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Revolving Percentage of the total LC Exposures at such time.

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.10(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. Each
Increasing Revolving Credit Lender, each Assuming Revolving Credit Lender, each
Incremental Term Loan Lender, each Refinancing Facility Lender and each Lender
that executes and delivers an Extension Amendment shall, in each case, (i) be a
Lender upon the effectiveness of the Revolving Credit Commitment Increase
Supplement, Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, as applicable, to which such Person is a party, or (ii) in the case
of any such Person that was a Lender prior to the effectiveness of such
agreement, shall continue to be a Lender upon the effectiveness of such
agreement.

“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) executed and delivered by any Loan Party governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be modified and supplemented and in
effect from time to time.

“Letter of Credit Sublimit Amount” means $25,000,000.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “LIBO Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided further that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement).

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Transaction” means (i) any Acquisition or other Investment
permitted under Section 7.06 by the Borrower or one or more of its Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.11(e), the Security Documents, (prior to the Parent Guaranty Release
Date and solely for purposes of clauses (c) and (m) of Article VIII) the Parent
Guaranty, any Incremental Term Loan Supplement, any Revolving Credit Commitment
Increase Supplement, any Refinancing Amendment, any Extension Amendment and any
amendment, waiver, supplement or other modification to any of the foregoing and
any other document or instrument designated by the Borrower and the
Administrative Agent as a “Loan Document”. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.

“Loan Parties” means (a) the Borrower, (b) the Subsidiary Guarantors and
(c) prior to the Parent Guaranty Release Date and solely for purposes of
clauses (c) and (m) of Article VIII, Parent.

 

20



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operation or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents or (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate outstanding
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Permitted Acquisition” means any Permitted Acquisition and other
Acquisition permitted pursuant to Section 7.06 for cash consideration of at
least $75,000,000.

“Material Real Property” has the meaning set forth in Section 6.11(b).

“Material Subordinated Debt” means any Indebtedness (including, for the
avoidance of doubt, any Incremental Equivalent Debt and any Refinancing
Equivalent Debt, but other than Indebtedness among the Borrower and/or its
Subsidiaries) that is expressly subordinated in right of payment to the
Obligations, with an individual outstanding principal amount in excess of
$30,000,000.

“Minimum Extension Condition” has the meaning set forth in Section 2.24(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(d)
and any real property which may from time to time be the subject of a Mortgage
pursuant to Section 6.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the excess of (1) the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), (provided
that no such proceeds from any Asset Sale or Recovery Event shall be included in
the calculation of Net Cash Proceeds unless the gross proceeds (with respect to
Asset Sales, valued at the

 

21



--------------------------------------------------------------------------------

initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) to the Borrower and its Subsidiaries from all Asset
Sales and Recovery Events (x) in the applicable fiscal year shall exceed
$10,000,000 in the aggregate or (y) since the Closing Date shall exceed
$25,000,000 in the aggregate on a cumulative basis since the Closing Date), net
of (2) (i) attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness (including principal,
premium or penalty, if any, and interest, breakage costs or other amounts)
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith, (ii) taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (iii) the amount of any reserves established
by the Borrower and the Subsidiary Guarantors in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by a
Responsible Officer) and (b) in connection with any incurrence of Indebtedness,
the proceeds received from such incurrence in the form of cash and Cash
Equivalents, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders and/or
the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit), in each case whether
fixed, contingent (including without limitation those Obligations incurred as a
Subsidiary Guarantor pursuant to Article III), now existing or hereafter
arising, created, assumed, incurred or acquired, and whether before or after the
occurrence of any Event of Default under clause (h) or (i) of Article VIII and
including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any proceeding arising in connection with
such an event, (b) all obligations of any Loan Party owing to any Lender or any
Affiliate of any Lender, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extension and modifications thereof and substitutions therefor) in connection
with Cash Management Obligations and (c) all obligations of any Loan Party under
or in respect of Specified Hedging Agreements (other than, with respect to any
Loan Party, any Excluded Hedging Obligations of such Loan Party). The term
“Obligations” shall include the Borrower Obligations.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

22



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

“Parent” has the meaning set forth in the recitals hereto.

“Parent Debt” means all Indebtedness pursuant to the Parent Debt Documents.

“Parent Debt Documents” means (i) that certain Amended and Restated Competitive
Advance and Revolving Credit Agreement, dated as of December 13, 2004 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to Closing Date), among TEGNA Inc., as borrower, JPMorgan Chase Bank,
N.A., as administrative agent, the lenders party thereto and the other parties
party thereto, (ii) that certain Tenth Supplemental Indenture, dated as of
July 29, 2013, between Parent and U.S. Bank National Association, as trustee,
(iii) that certain Eleventh Supplemental Indenture, dated as of October 3, 2013,
between Parent and U.S. Bank National Association, as trustee and (iv) that
certain Twelfth Supplemental Indenture, dated as of September 8, 2014, between
Parent and U.S. Bank National Association, as trustee.

“Parent Guaranty” has the meaning set forth in Section 5.01(l).

“Parent Guaranty Release Date” has the meaning set forth in Section 3.12(b).

“Participant” has the meaning set forth in Section 10.04(c)(i).

“Participant Register” has the meaning set forth in Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Permitted Acquisition” has the meaning set forth in Section 7.06(f).

“Permitted Liens” means:

(a) Liens imposed by law for taxes, utilities, assessments or governmental
charges or levies that are not yet due and payable or delinquent or are being
contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 6.04;

 

23



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employee health and
disability benefits laws, and other social security laws or regulations or
casualty or liability or other insurance or self-insurance including any Liens
securing letters of credit, letters of guarantee or bankers’ acceptances issued
in the ordinary course of business in connection therewith;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII;

(f) easements, zoning restrictions, rights of way and other similar encumbrances
and charges on real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g) leases, subleases, licenses and sub-licenses of the properties of the
Borrower or any Subsidiary granted to third parties entered into in the ordinary
course of business;

(h) Liens on the property of the Borrower or any Subsidiaries, as a tenant under
a lease or sublease entered into in the ordinary course of business by such
Person, in favor of the landlord under such lease or sublease, securing the
tenant’s performance under such lease or sublease, as such Liens are provided to
the landlord under applicable law and not waived by the landlord; and

(i) with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium and defeasance costs paid, and
fees and expenses reasonably incurred, in connection with such Refinancing,
(b) any unpaid accrued interest on the Indebtedness being Refinanced, and
(c) any existing available commitments unutilized under the Indebtedness being
Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is made subordinate in right of payment to the Obligations at least
to the extent that the Indebtedness so Refinanced is subordinated to the
Obligations.

 

24



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio or Consolidated EBITDA (including component
definitions thereof), that:

(a) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Subsidiary or any division and/or product line of the
Borrower, any Subsidiary or (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, income statement items (whether positive or negative)
attributable to the property or Person subject to such Subject Transaction,
shall be excluded as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made and (ii) in the case of any Permitted Acquisition, Investment and/or
designation of an Unrestricted Subsidiary as a Subsidiary described in the
definition of the term “Subject Transaction”, income statement items (whether
positive or negative) attributable to the property or Person subject to such
Subject Transaction shall be included as of the first day of the applicable
Reference Period with respect to any test or covenant for which the relevant
determination is being made,

(b) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

(c) any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

(d) the acquisition of any asset and/or the amount of Cash or Cash Equivalents,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrower or any of
its subsidiaries, or the Disposition of any asset described in the definition of
“Subject Transaction” shall be deemed to have occurred as of the last day of the
applicable Reference Period with respect to any test or covenant for which such
calculation is being made.

 

25



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Total Net Leverage
Ratio for purposes of the definition of “Applicable Rate” and for purposes of
Section 7.11 (other than for the purpose of determining pro forma compliance
with Section 7.11 as a condition to taking any action under this Agreement), the
events described in the immediately preceding paragraph that occurred subsequent
to the end of the applicable Reference Period shall not be given pro forma
effect.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Public Lender” has the meaning set forth in Section 6.01.

“Qualified Keepwell Provider” means in respect of any Hedging Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Hedging
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Hedging Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Quarterly Dates” means the last day of September, December, March and June in
each year, the first of which shall be the last day of the first full fiscal
quarter ended after the Closing Date.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower for which financial statements have been or are required to have been
delivered.

“Refinancing Amendment” has the meaning set forth in Section 2.23(c).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.23(a).

“Refinancing Facilities” has the meaning set forth in Section 2.23(a).

“Refinancing Facility Lender” has the meaning set forth in Section 2.23(b).

“Refinancing Revolving Credit Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to provide all or any portion of any
Refinancing Revolving Credit Facility.

“Refinancing Revolving Credit Facility” has the meaning set forth in
Section 2.23(a).

“Refinancing Revolving Credit Loan” means any Loan made pursuant to a
Refinancing Revolving Credit Facility.

“Refinancing Term Loan” means any Term Loan made pursuant to a Refinancing Term
Facility.

“Refinancing Term Facility” has the meaning set forth in Section 2.23(a).

 

26



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use (x) all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets (other than inventory) useful in its business
(including through Permitted Acquisitions and the making of Capital
Expenditures).

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets (other than inventory)
useful in the Borrower’s business (including through Permitted Acquisitions and
the making of Capital Expenditures).

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring (i) 12 months after the receipt by the
Borrower of Net Cash Proceeds relating to such Reinvestment Event or (ii) if the
Borrower or any Subsidiary enters into a binding commitment to reinvest the Net
Cash Proceeds relating to such Reinvestment Event within 12 months following
receipt thereof, 180 days after the date of such binding commitment, and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets (other than inventory) useful in its business (including through
Permitted Acquisitions and the making of Capital Expenditures) with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans, outstanding Refinancing Term Loans,
outstanding Extended Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans, outstanding
Refinancing Term Loans, outstanding Extended Term Loans and/or unused
Commitments of such Class, as applicable, at such time.

“Required Ratio” has the meaning set forth in Section 7.11(a).

 

27



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar office of the Borrower and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock or on account of any return of capital to the Borrower’s or
such Subsidiary’s stockholders, partners or members (or the equivalent of any
thereof).

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

“Revolving Credit Availability Period” means the period from and including the
Closing Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased or
otherwise modified from time to time pursuant to Section 2.10, 2.23 or 2.24 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Credit Commitment is set forth on Schedule 1.01(a) under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption or other instrument
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. On the Closing Date, the aggregate amount of the
Revolving Credit Commitments is $450,000,000.

“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.10(c)(i).

“Revolving Credit Commitment Increase Date” has the meaning set forth in
Section 2.10(c)(i).

“Revolving Credit Commitment Increase Supplement” has the meaning set forth in
Section 2.10(c)(ii)(B).

“Revolving Credit Commitment Termination Date” means May 31, 2022.

 

28



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans and (b) the LC Exposure of such Lender at such time;
provided that at any time a Defaulting Lender exists, in the determination of
Revolving Credit Exposure of any Revolving Credit Lender for purposes of
Section 2.04, the LC Exposure of such Revolving Credit Lender shall be adjusted
to give effect to any reallocation effected pursuant to Section 2.21(d).

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.04 and, for the avoidance of doubt, includes any Loan made
pursuant to a Revolving Credit Commitment Increase, any Refinancing Revolving
Credit Loan and any Extended Revolving Credit Loan.

“Revolving Percentage” with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “Revolving
Percentage” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. With respect to the Revolving
Credit Lenders, if the Revolving Credit Commitments have terminated or expired,
the Revolving Percentages shall be determined on the basis of the percentage of
the total Revolving Credit Exposures represented by such Revolving Credit
Lender’s Revolving Credit Exposure, giving effect to any assignments and any
Lender’s status as a Defaulting Lender at the time of determination (including
any reallocation of LC Exposure pursuant to Section 2.21(d)).

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the target of any comprehensive Sanctions (as of the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or any other
sanctions authority of any jurisdiction in which the Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries operates, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more by any such Person or Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other sanctions authority of
any jurisdiction in which the Borrower or any of its Subsidiaries or
Unrestricted Subsidiaries operates.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

29



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Security Agreement” means the Security Agreement, to be entered into following
the occurrence of the Spin-Off but in any event within one Business Day of the
Closing Date, among the Loan Parties and the Administrative Agent.

“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 6.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.

“Senior Secured Net Leverage Ratio” means, at any date, the ratio of (a) all
Indebtedness of the Borrower and its Subsidiaries on such date that is secured
by a Lien on property of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, minus Unrestricted Cash of the
Borrower and its Subsidiaries on such date to (b) Consolidated EBITDA for the
Reference Period ended on, or most recently ended prior to, such date.

“Solvent” means, when used with respect to any Person, together with its
Subsidiaries, that, as of any date of determination, (a) the amount of the
“present fair saleable value” of the assets of the Borrower, on a consolidated
basis, will, as of such date, exceed the amount of all known “liabilities of the
Borrower, on a consolidated basis, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of the Borrower, on a consolidated and
going-concern basis, will, as of such date, be greater than the amount that will
be required to pay the liability of the Borrower , on a consolidated basis, on
its debts as such debts become absolute and mature in the ordinary course of
business, (c) the Borrower, on a consolidated basis, will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the Borrower , on a consolidated basis, will be able to pay
its debts as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Hedging Agreement” means any Hedging Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Hedging Agreement is entered into.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 4.02, 4.03(b), 4.08, 4.12, 4.18 and 4.19.

“Spin-Off” has the meaning set forth in the recitals hereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans

 

30



--------------------------------------------------------------------------------

shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subject Transaction” means, with respect to any Reference Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Subsidiary the effect of which is to increase the
Borrower’s or any Subsidiary’s respective equity ownership in such Subsidiary or
(y) any joint venture for the purpose of increasing the Borrower’s or its
relevant Subsidiary’s ownership interest in such joint venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of any subsidiary (or any business unit, line
of business or division of the Borrower or any Subsidiary) not prohibited by
this Agreement, (d) the designation of a Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as Restricted Subsidiary in accordance
with Section 6.12 hereof, (e) any incurrence or repayment of Indebtedness (other
than revolving Indebtedness), (f) any capital contribution in respect of Capital
Stock (other than Disqualified Stock) or any issuance of such Capital Stock
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
(i) with respect to the Borrower or any of its direct or indirect subsidiaries,
references to “Subsidiary” will not include, or be a reference to, any
Unrestricted Subsidiary, and (ii) “Subsidiary” means a Subsidiary of the
Borrower.

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower that is listed
under the caption “Subsidiary Guarantors” on the signature pages hereof and
(b) each other Subsidiary of the Borrower that shall become a Subsidiary
Guarantor pursuant to Section 6.11.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit C executed and delivered by a Subsidiary
that, pursuant to Section 6.11(a), is required to become a “Subsidiary
Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

“Survey” has the meaning set forth in Section 6.11(b)(viii).

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees or other charges now or hereafter imposed,
levied, collected or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

31



--------------------------------------------------------------------------------

“Term Commitment” as to any Lender, the obligation of such Lender, if any, to
make Term Loans to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(a). On the Closing Date, the aggregate amount of the Term
Commitments is $450,000,000.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning set forth in Section 2.01.

“Term Loan Maturity Date” means May 31, 2022.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Title Company” has the meaning set forth in Section 6.11(b)(iii).

“Title Policy” has the meaning set forth in Section 6.11(b)(iii).

“Total Net Leverage Ratio” means, at any date, the ratio of (a) all Indebtedness
of the Borrower and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, minus Unrestricted Cash of the Borrower and its
Subsidiaries on such date to (b) Consolidated EBITDA for the Reference Period
ended on, or most recently ended prior to, such date.

“Transaction Costs” means all fees, costs and expenses incurred or paid by the
Borrower or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof, the
consummation of the Spin-Off, the payment of the Closing Date Cash Transfer and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash” means unrestricted domestic cash and Cash Equivalents of the
Borrower and its Domestic Subsidiaries in an amount not to exceed $125,000,000
in the aggregate.

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
identified on Schedule 4.16 as an Unrestricted Subsidiary, (b) any subsidiary of
the Borrower that is designated as an Unrestricted Subsidiary by the Borrower
pursuant to Section 6.12 subsequent to the Closing Date and (c) any subsidiary
of an Unrestricted Subsidiary; provided that (a) except to the extent provided
in Section 6.12, no Subsidiary may be designated (or re-designated) as an
Unrestricted Subsidiary, (b) notwithstanding anything to the contrary in this
Agreement, no Subsidiary may be designated as an

 

32



--------------------------------------------------------------------------------

Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary and (c) no Person may be designated as an “Unrestricted Subsidiary”
if such Person is not an “Unrestricted Subsidiary” or is a “Guarantor” under any
agreement, document or instrument evidencing any Incremental Equivalent Debt,
any Refinancing Equivalent Debt, any Material Indebtedness, any Material
Subordinated Debt or any Permitted Refinancing Indebtedness of any of the
foregoing, or has otherwise guaranteed or given assurances of payment or
performance under or in respect of any such Indebtedness.

“USA PATRIOT Act” has the meaning set forth in Section 10.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein. Notwithstanding any other
provision of this Agreement or the other Loan Documents to the contrary, the
determination of whether a lease constitutes a capital lease or an operating
lease, and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense, shall be determined by reference to GAAP as in effect on the
Closing Date.

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, but subject to Section
1.05, all financial ratios and tests (including the Total Net Leverage Ratio
and/or the Senior Secured Net Leverage Ratio and Consolidated EBITDA) contained
in this Agreement that are calculated with respect to any Reference Period
during which any Subject Transaction occurs shall be calculated with respect to
such Reference Period and such Subject Transaction on a Pro Forma Basis.
Further, if since the beginning of any such Reference Period and on or prior to
the date of any required calculation of any financial ratio or test (x) any
Subject Transaction has occurred or (y) any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries or any joint venture since
the beginning of such Reference Period has consummated any Subject Transaction,
then, in each case, any applicable financial ratio or test shall be calculated
on a Pro Forma Basis for such Reference Period as if such Subject Transaction
had occurred at the beginning of the applicable Reference Period (it being
understood, for the avoidance of doubt, that solely for purposes of
(x) calculating actual compliance with Section 7.11 and (y) calculating the
Total Net Leverage Ratio for purposes of the definition of “Applicable Rate”,
the date of the required calculation shall be the last day of the Reference
Period, and no Subject Transaction occurring thereafter shall be taken into
account).

SECTION 1.04 Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 7.11 hereof, any Senior Secured Net
Leverage Ratio test, any Total Net Leverage Ratio test and/or any Consolidated
Interest Coverage Ratio test) and/or any cap expressed as a percentage and/or
based on the amount of Consolidated EBITDA or any other basket, (ii) the absence
of a Default or Event of Default (or any type of Default or Event of Default) or
the accuracy of representations and warranties as a condition to (A) the
consummation of any Limited Condition Transaction or any transaction in
connection therewith (including the assumption or incurrence of Indebtedness)
and/or (B) the making of any Restricted Payment or any Restricted Debt Payment,
the determination of whether the relevant condition is satisfied may be made, at
the election of the Borrower, (1) in the case of any Acquisition or similar
Investment or other transaction described in the immediately preceding clause
(A), at the time of (or on the basis of the financial statements for the most
recently ended Reference Period at the time of) either (x) the execution of the
definitive agreement with respect to such Acquisition or other Investment or
(y) the consummation of such Acquisition or other Investment, (2) in the case of
any Restricted Payment, at the time of (or on the basis of the financial
statements for the most recently ended Reference Period at the time of) (x) the
declaration of such Restricted Payment or (y) the making of such Restricted
Payment and (3) in the case of any Restricted Debt Payment, at the time of (or
on the basis of the financial statements for the most recently ended Reference
Period at the time of) (x) delivery of irrevocable (which may be conditional)
notice with respect to such Restricted Debt Payment or (y) the making of such
Restricted Debt Payment, in each case, after giving effect to the relevant
Acquisition, Investment, Restricted Payment and/or Restricted Debt Payment on a
Pro Forma Basis; provided that if the Borrower has made such an election, then,
in connection with the determination of (i) compliance with any financial ratio
or test (including, without limitation, Section 7.11 hereof, any Senior Secured
Net Leverage Ratio test, any Total Net Leverage Ratio and/or any Consolidated
Interest Coverage Ratio test) and/or any cap expressed as a percentage or based
on the amount of Consolidated EBITDA and/or any other basket or (ii) the absence
of a Default or Event of Default (or any type of Default or Event of Default) or
the accuracy of representations and warranties, in each case as a condition to
the consummation of any transaction in connection with (A) any Limited Condition
Transaction (including the assumption or incurrence of Indebtedness) and/or
(B) the making of any Restricted Payment or Restricted Debt Payment in each of
the

 

34



--------------------------------------------------------------------------------

foregoing cases on or following the date of such election and prior to (x) in
the case of clause (A) of this proviso, the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction is terminated and (y) in the case of clause
(B) of this proviso, the making of the applicable Restricted Payment or
Restricted Debt Payment, each such determination shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction, Restricted Payment or
Restricted Debt Payment and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have been consummated. For the
avoidance of doubt, notwithstanding anything to the contrary in this
Section 1.04, the requirements of Section 5.02 are required to be satisfied in
connection with any extension of credit except as expressly provided herein.

(b) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.11 hereof, any Consolidated Interest
Coverage Ratio, Senior Secured Net Leverage Ratio test and/or any Total Net
Leverage Ratio test and/or the amount of Consolidated EBITDA), such financial
ratio or test shall be calculated at the time such action is taken (subject to
clause (a) above), such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after such calculation.

ARTICLE II

THE CREDITS

SECTION 2.01 Term Commitments . Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
in Dollars on the Closing Date in an amount equal to the Term Commitment of such
Term Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.02 and Section 2.09.

SECTION 2.02 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time (or such later time acceptable to
the Administrative Agent)), one Business Day prior to the anticipated Closing
Date requesting that the Term Lenders make the Term Loans on the Closing Date
and specifying the amount to be borrowed, which notice may be revoked by the
Borrower at any time prior to 2:00 P.M., New York City time, on the date
identified in such notice as the date of the proposed Borrowing. The Term Loans
made on the Closing Date shall initially be Eurodollar Loans with an Interest
Period of three months. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 2:00 P.M., New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Term Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

SECTION 2.03 Repayment of Term Loans. The Borrower shall repay the Term Loans in
quarterly principal installments, commencing September 30, 2017, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by the
amounts to be paid set forth below:

 

35



--------------------------------------------------------------------------------

Installment Dates

   Principal Amount  

September 30, 2017

   $ 5,625,000  

December 31, 2017

   $ 5,625,000  

March 30, 2018

   $ 5,625,000  

June 30, 2018

   $ 5,625,000  

September 30, 2018

   $ 5,625,000  

December 31, 2018

   $ 5,625,000  

March 31, 2019

   $ 5,625,000  

June 30, 2019

   $ 5,625,000  

September 30, 2019

   $ 8,437,500  

December 31, 2019

   $ 8,437,500  

March 31, 2020

   $ 8,437,500  

June 30, 2020

   $ 8,437,500  

September 30, 2020

   $ 8,437,500  

December 31, 2020

   $ 8,437,500  

March 31, 2021

   $ 8,437,500  

June 30, 2021

   $ 8,437,500  

September 30, 2021

   $ 11,250,000  

December 31, 2021

   $ 11,250,000  

March 31, 2022

   $ 11,250,000  

Term Loan Maturity Date

   $ 303,750,000  

SECTION 2.04 Revolving Credit Commitments. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender agrees to make Revolving Credit
Loans to the Borrower from time to time during the Revolving Credit Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment or (ii) the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans.

SECTION 2.05 Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing by
the Borrower consisting of Loans of the same Class and Type made to the Borrower
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.15, each Borrowing by the Borrower shall
be comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $3,000,000 or a larger multiple of
$500,000. Each ABR Borrowing shall be in an aggregate amount equal to $1,000,000
or a larger multiple of $100,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused amount of the total
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.07(f). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.

 

36



--------------------------------------------------------------------------------

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request (or to elect to convert to
or continue as a Eurodollar Borrowing) (i) any Revolving Credit Eurodollar
Borrowing if the Interest Period requested therefor would end after the
applicable termination date for such Commitment or (ii) any Eurodollar Borrowing
of a Term Loan, an Incremental Term Loan, a Refinancing Term Loan or an Extended
Term Loan if the Interest Period requested therefor would end after the
applicable maturity date for such Loan. After giving effect to all Borrowings,
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any time.

SECTION 2.06 Requests for Revolving Credit Borrowings.

(a) Notice by the Borrower. To request a Revolving Credit Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Notwithstanding
anything herein to the contrary, solely with respect to any Revolving Credit
Borrowing to be made on the Closing Date, any Borrowing Request for such
Borrowing (x) shall be made not later than 10:00 A.M., New York City time, one
Business Day before the date of the proposed Borrowing, and (y) may be revoked
by the Borrower at any time prior to 2:00 P.M., New York City time, on the date
identified in such Borrowing Request as the date of the proposed Borrowing.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.05:

(i) the aggregate amount of the requested Revolving Credit Borrowing;

(ii) the date of such Revolving Credit Borrowing, which shall be a Business Day;

(iii) whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; provided that the Revolving Credit Borrowing on the
Closing Date shall be a Eurodollar Loan with an Interest Period of one month;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(d); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof, including
whether the Borrower designated the proceeds to be used for working capital
purposes, and of the amount of such Lender’s Loan to be made as part of the
requested Revolving Credit Borrowing.

 

37



--------------------------------------------------------------------------------

(d) Failure to Elect. If no election as to the Type of a Revolving Credit
Borrowing is specified, then the requested Revolving Credit Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, the requested Borrowing shall be made instead as
an ABR Borrowing.

SECTION 2.07 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.04, the Borrower may request an Issuing
Lender to issue, at any time and from time to time during the Revolving Credit
Availability Period, Letters of Credit denominated in Dollars for the Borrower’s
account in such form as is acceptable to such Issuing Lender in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Lender and the Administrative Agent) to such Issuing Lender
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, extension or creation) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Lender,
the Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit or
acceptance application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended shall be created only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal,
extension or creation (i) the total LC Exposures shall not exceed the Letter of
Credit Sublimit Amount, (ii) the total Revolving Credit Exposures shall not
exceed the total Revolving Credit Commitments, (iii) the Revolving Credit
Exposure of each Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment and (iv) the face amount of all outstanding Letters
of Credit issued by each Issuing Lender shall not exceed such Lender’s LC
Commitment.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Commitment Termination Date
(unless, in the case of this clause (ii), on or prior to such date, such Letter
of Credit is cash collateralized or backstopped in an amount and on terms
reasonably acceptable to the applicable Issuing Lender). Subject to the
foregoing, each Issuing Lender may agree that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and in any event not to exceed the period prescribed in the foregoing
clause (ii)), unless such Issuing Lender elects not to extend for any such
additional period.

 

38



--------------------------------------------------------------------------------

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender or the Revolving
Credit Lenders, such Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from such Issuing
Lender, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Lender, such Revolving Credit Lender’s
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.08 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.08 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Lender
the amounts so received by it from the Revolving Credit Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to paragraph (f) of this Section, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse any Issuing Lender for any
LC Disbursement (other than the funding of ABR Revolving Credit Loans as
contemplated below) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time;
provided that if such LC Disbursement is not less than $100,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.06 that such payment be financed with an ABR Revolving
Credit Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Credit Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Revolving Percentage thereof.

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.07
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against each Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing

 

39



--------------------------------------------------------------------------------

Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
reimbursement obligations under Section 2.07(f) shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by any Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders, nor any Issuing Lender
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or message or advice,
however transmitted, in connection with any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Lender; provided that the foregoing shall not be construed to
excuse such Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Lender (as finally
determined by a court of competent jurisdiction), any Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Disbursement Procedures. Each Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Lender and the Revolving
Credit Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then-applicable to ABR Revolving Credit Loans; provided that
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Lender shall be for account of such Revolving Credit
Lender to the extent of such payment.

 

40



--------------------------------------------------------------------------------

(j) Replacement of Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender thereto. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 103% of the total LC Exposures as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in clause
(h) or (i) of Article VIII. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Loan Parties under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the total LC Exposure at such time or, if the
maturity of the Revolving Credit Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders representing greater than 50% of the total
LC Exposures), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

SECTION 2.08 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Credit Borrowings made to finance the reimbursement
of an LC Disbursement as provided in Section 2.07(f) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

 

41



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
New York Fed Bank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.09 Interest Elections.

(a) Elections by the Borrower. The Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect Interest Periods, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans of the respective Class constituting such
Borrowing, and the Loans of such Class constituting each such portion shall be
considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.06 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.05:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

42



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.05(d).

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.10 Termination and Reduction of the Commitments; Incremental Credit
Extensions.

(a) Scheduled Termination. Unless previously terminated, the Revolving Credit
Commitments shall terminate on the Revolving Credit Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments, in each case,
without premium or penalty; provided that (i) each reduction of the Revolving
Credit Commitment pursuant to this Section shall be in an amount that is
$5,000,000 or a larger multiple of $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.12, the
total Revolving Credit Exposures would exceed the total Revolving Credit
Commitments. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Credit Commitments under this paragraph
(b) at least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of such termination
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of other transactions, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied or
such transaction is not consummated. Any termination or reduction of the
Revolving Credit Commitments shall be permanent.

(c) Increase of Revolving Credit Commitments.

(i) Requests for Increase. The Borrower may propose at any time (A) that the
Revolving Credit Commitments hereunder be increased by having an existing
Revolving Credit Lender (each an “Increasing Revolving Credit Lender”) agree to
increase its then existing Revolving Credit Commitment and/or by adding as a new
Revolving Credit Lender hereunder any Person approved by the Administrative
Agent and each Issuing Lender (in each case, such approval not to be
unreasonably

 

43



--------------------------------------------------------------------------------

withheld or delayed) but in any event shall otherwise be an eligible assignee
under Section 10.04 (each an “Assuming Revolving Credit Lender”) that shall
agree to provide a Revolving Credit Commitment hereunder or (B) the
establishment of one or more new revolving credit commitments (each such new
commitment, an “Incremental Revolving Credit Commitment Tranche”) to be provided
by one or more Increasing Revolving Credit Lenders and/or Assuming Revolving
Credit Lenders (each such proposed increase pursuant to the foregoing
clauses (A) and (B) being a “Revolving Credit Commitment Increase”), in each
case, by notice to the Administrative Agent specifying the amount of the
relevant Revolving Credit Commitment Increase, the Increasing Revolving Credit
Lender(s) and/or Assuming Revolving Credit Lenders providing for such Revolving
Credit Commitment Increase and the date on which such increase is to be
effective (the “Revolving Credit Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and ten
Business Days prior to the Revolving Credit Commitment Termination Date;
provided that, and subject to the provisions set forth in Section 1.04(a) with
respect to any Limited Condition Transaction:

(A) the minimum amount of each Revolving Credit Commitment Increase shall be
$5,000,000 or a larger multiple of $1,000,000;

(B) the aggregate amount of all Revolving Credit Commitment Increases hereunder,
together with the aggregate amount of all Incremental Term Loans incurred under
Section 2.10(d) and all Incremental Equivalent Debt incurred under Section
2.10(e), shall not exceed the Available Incremental Amount;

(C) both at the time of any such request and upon the effectiveness of any
Revolving Credit Commitment Increases, no Default or Event of Default shall have
occurred and be continuing or would result from such proposed Revolving Credit
Commitment Increase (or, in the case of any Revolving Credit Commitment Increase
consisting of an Incremental Revolving Credit Commitment Tranche incurred to
finance an Acquisition or other Investment permitted under Section 7.06, no
Event of Default pursuant to clauses (a), (b), (h) or (i) of Article VIII has
occurred and is continuing or would result therefrom);

(D) the representations and warranties set forth in Article IV and in the other
Loan Documents (or, in the case of any Revolving Credit Commitment Increase
consisting of an Incremental Revolving Credit Commitment Tranche incurred to
finance an Acquisition or other Investment permitted under Section 7.06, the
Specified Representations, provided that any reference to “Material Adverse
Effect” in the Specified Representations shall be understood for this purpose to
refer to “Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Investment) shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) immediately prior to, and after giving effect to, such
Revolving Credit Commitment Increase as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);

(E) any Revolving Credit Commitment Increase shall rank pari passu in right of
payment and security with the existing Revolving Credit Commitments;

(F) no Revolving Credit Commitment Increase consisting of an Incremental
Revolving Credit Commitment Tranche will have (i) a final maturity earlier than
the Latest Revolving Credit Termination Date (as determined as of the applicable
Revolving Credit Commitment Increase Date) or (ii) a weighted average life to
maturity that is shorter than the weighted average life to maturity of the
Revolving Credit Commitments; and

 

44



--------------------------------------------------------------------------------

(G) (i) any Revolving Credit Commitment Increase (other than an Incremental
Revolving Credit Commitment Tranche) shall be on terms that are identical to the
existing Revolving Credit Commitments, with respect to any Revolving Credit
Commitment Increase that is the same tranche as the existing Revolving Credit
Commitments, or (ii) subject to clauses (E) and (F) above, any Revolving Credit
Commitment Increase consisting of an Incremental Revolving Credit Commitment
Tranche shall be on terms that are identical to the existing Revolving Credit
Commitments, other than those terms relating to pricing (including interest
rates or rate floors), fees and maturity date and other than as set forth in
this clause (c), or such terms as are reasonably satisfactory to the
Administrative Agent, the Borrower, the Increasing Revolving Credit Lenders
and/or the Assuming Revolving Credit Lenders, as applicable, with respect to any
Incremental Revolving Credit Commitment Tranche.

Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clauses (C) and (D) above. Notwithstanding anything herein to the contrary, no
Revolving Credit Lender shall have any obligation hereunder to become an
Increasing Revolving Credit Lender and any election to do so shall be in the
sole discretion of each Revolving Credit Lender.

(ii) Effectiveness of Increase. Each Revolving Credit Commitment Increase (and
the increase of the Revolving Credit Commitment of each Increasing Revolving
Credit Lender and/or the new Revolving Credit Commitment of each Assuming
Revolving Credit Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Revolving Credit Commitment Increase Date upon
receipt by the Administrative Agent, on or prior to 12:00 noon, New York City
time, on such Revolving Credit Commitment Increase Date, of (A) a certificate of
a duly authorized officer of the Borrower stating that the conditions with
respect to such Revolving Credit Commitment Increase under this paragraph
(c) have been satisfied, (B) an agreement (a “Revolving Credit Commitment
Increase Supplement”), in form and substance satisfactory to the Borrower and
the Administrative Agent, pursuant to which, effective as of such Revolving
Credit Commitment Increase Date, as applicable, the Revolving Credit Commitment
of each such Increasing Revolving Credit Lender shall be increased or each such
Assuming Revolving Credit Lender shall undertake a Revolving Credit Commitment
reflecting such Assuming Revolving Credit Lender’s increased Revolving Credit
Commitment, in each case duly executed by such Increasing Revolving Credit
Lender or Assuming Revolving Credit Lender, as the case may be, and the Borrower
and acknowledged by the Administrative Agent and (C) such certificates, legal
opinions or other documents from the Borrower reasonably requested by the
Administrative Agent in connection with such Revolving Credit Commitment
Increase. Upon the Administrative Agent’s receipt of a fully executed Revolving
Credit Commitment Increase Supplement from each Increasing Revolving Credit
Lender and/or Assuming Revolving Credit Lender referred to in clause (B) above,
together with the certificates, legal opinions and other documents referred to
in clauses (A) and (C) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Revolving Credit Commitment Increase to the Borrower and
the Lenders (including, if applicable, each Assuming Revolving Credit Lender).
On each Revolving Credit Commitment Increase Date, to the extent such Revolving
Credit Commitment Increase is an Incremental Revolving Credit Commitment
Tranche, the Borrower shall simultaneously (i) prepay in full the outstanding
Revolving Credit Loans (if any) held by the Revolving Credit Lenders immediately
prior to giving effect to the relevant Revolving Credit Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Revolving Credit Loans from all Revolving Credit Lenders (including,
if applicable, any Assuming Revolving Credit Lender) such that, after giving
effect thereto,

 

45



--------------------------------------------------------------------------------

the Revolving Credit Loans are held ratably by the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitments (after giving
effect to such Revolving Credit Commitment Increase) and (iii) pay to the
Revolving Credit Lenders the amounts, if any, payable under Section 2.17;
provided that notwithstanding the foregoing, with respect to any Revolving
Credit Commitment Increase that is the same tranche as the existing Revolving
Credit Commitments, at the election of the Administrative Agent in its sole
discretion, any Revolving Credit Loans outstanding on such Revolving Credit
Commitment Increase Date shall be reallocated among the Revolving Credit Lenders
(with Revolving Credit Lenders making any required payments to each other) to
the extent necessary to keep the outstanding Revolving Credit Loans ratable with
any revised pro rata shares of such Lenders arising from any nonratable increase
in the Revolving Credit Commitments under this Section 2.10(c). Upon each such
Revolving Credit Commitment Increase, the participation interests of the
Revolving Credit Lenders in the then outstanding Letters of Credit shall
automatically be adjusted to reflect, and each Revolving Credit Lender
(including, if applicable, each Assuming Revolving Credit Lender) shall have a
participation in each such Letter of Credit equal to, the Revolving Credit
Lenders’ respective Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit after giving effect to such increase.

(d) Incremental Term Loans.

(i) Requests for Incremental Term Loans. The Borrower and any one or more
Lenders or other lenders arranged by the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
but in any event shall otherwise be an eligible assignee under Section 10.04 (an
“Incremental Term Loan Lender”) may from time to time agree that such
Incremental Term Loan Lenders shall make one or more tranches of term loans
available to the Borrower (each an “Incremental Term Loan”), which may be the
same facility as the existing Term Loans or a separate class of term loans. Any
such Incremental Term Loan shall be made available (the date such Incremental
Term Loan is made available, an “Incremental Term Loan Effective Date”) to the
Borrower on terms and pursuant to a supplement to this Agreement in form and
substance substantially consistent with the terms related to the Term Loans in
this Agreement, or otherwise reasonably satisfactory to the Administrative
Agent, the Incremental Term Loan Lenders and the Borrower (an “Incremental Term
Loan Supplement”) executed and delivered by the Borrower, the applicable
Incremental Term Loan Lenders and the Administrative Agent (which Incremental
Term Loan Supplement may include such amendments to this Agreement as shall be
required in the reasonable judgment of the Administrative Agent to effect the
intent of this Section); provided that, and subject to the provisions set forth
in Section 1.04(a) with respect to any Limited Condition Transaction:

(A) the minimum amount of each Incremental Term Loan shall be $5,000,000 or a
larger multiple of $1,000,000;

(B) the aggregate amount of all Incremental Term Loans hereunder, together with
the aggregate amount of Revolving Credit Commitment Increases incurred under
Section 2.10(c) and the aggregate amount of all Incremental Equivalent Debt
incurred under Section 2.10(e), shall not exceed the Available Incremental
Amount;

(C) both at the time of any such request and upon the effectiveness of any
Incremental Term Loans, no Default or Event of Default shall have occurred and
be continuing or would result from such proposed Incremental Term Loan (or, in
the case of Incremental Term Loans incurred to finance an Acquisition or other
Investment permitted under Section 7.06, no Event of Default pursuant to
clauses (a), (b), (h) or (i) of Article VIII has occurred and is continuing or
would result therefrom);

 

46



--------------------------------------------------------------------------------

(D) the representations and warranties set forth in Article IV and in the other
Loan Documents (or, in the case of Incremental Term Loans incurred to finance an
Investment permitted under Section 7.06, the Specified Representations, provided
that any reference to “Material Adverse Effect” in the Specified Representations
shall be understood for this purpose to refer to “Material Adverse Effect” or
similar definition as defined in the main transaction agreement governing such
Investment) shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) immediately prior
to, and after giving effect to, such Incremental Term Loan on and as of the
Incremental Term Loan Effective Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);

(E) any Incremental Term Loans shall rank pari passu in right of payment and
security with the Term Loans;

(F) Incremental Term Loans may, among other things, be subject to the mandatory
prepayment obligations set forth in Section 2.12(c), and may share ratably in
any other mandatory prepayments (which, in the case of any Incremental Term
Loans provided under a “B” term loan facility, may include an excess cash flow
sweep, in addition to asset sale and casualty event mandatory prepayments);

(G) subject to clause (H) below, the interest rates, maturity and amortization
schedules applicable to any Incremental Term Loan shall be determined by the
Borrower, the Administrative Agent the Incremental Term Loan Lenders thereunder;

(H) no Incremental Term Loans will have (i) a final maturity earlier than the
Latest Term Loan Maturity Date (as determined as of the applicable Incremental
Term Loan Effective Date) or (ii) a weighted average life to maturity that is
shorter than the weighted average life to maturity of any comparable (i.e., “A”
term loan facility or “B” term loan facility) term loan facility under this
Agreement; and

(I) any Incremental Term Loans shall be on terms (i) that are identical to the
existing Term Loans, with respect to any Incremental Term Loans that are the
same tranche as the existing Term Loans, or (ii) subject to clauses (E) and
(H) above, that are identical to the existing Term Loans, other than those terms
relating to amortization, pricing (including interest rates, rate floors or
OID), fees and maturity date and other than as set forth in this clause (d), or
such terms as are reasonably satisfactory to the Administrative Agent, the
Incremental Term Loan Lenders and the Borrower, with respect to any Incremental
Term Loans that are a separate tranche from the existing Term Loans.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.

(ii) Effectiveness of Increase. On each Incremental Term Loan Effective Date,
the Borrower shall deliver to the Administrative Agent (A) a certificate of a
duly authorized officer of the Borrower stating that the conditions with respect
to such Incremental Term Loan under this paragraph (d) have been satisfied,
(B) an executed Incremental Term Loan Supplement and (C) such certificates,
legal opinions or other documents from the Borrower reasonably requested by the
Administrative Agent in connection with such Incremental Term Loan. Upon the
Administrative Agent’s receipt of a fully executed Incremental Term Loan
Supplement, together with the certificates, legal opinions and other documents
referred to in clauses (A) and (C) above, the Administrative Agent shall record
the information contained in each such agreement in the Register and give prompt
notice of the relevant Incremental Term Loan to the Borrower and the Lenders.

 

47



--------------------------------------------------------------------------------

(e) Incremental Equivalent Debt. The Borrower may utilize availability under the
Incremental Facilities in respect of one or more series of senior unsecured
notes or term loans or senior secured first lien notes or term loans or senior
secured junior lien (as compared to the Liens securing the Secured Obligations)
term loans, in each case, if secured, that will be secured by Liens on the
Collateral on an pari passu or junior priority basis (as applicable) with the
Liens on Collateral securing the Secured Obligations, and issued in a public
offering, Rule 144A or other private placement or loan origination pursuant to
an indenture, credit agreement or otherwise, in an aggregate amount not to
exceed, together with the aggregate amount of all Revolving Credit Commitment
Increases and all Incremental Term Loans, the Available Incremental Amount
(“Incremental Equivalent Debt”); provided that such Incremental Equivalent Debt
(i) does not mature earlier than the Latest Term Loan Maturity Date (as
determined as of the date of incurrence of such Incremental Equivalent Debt), or
have a shorter weighted average life to maturity than the weighted average life
to maturity of the Revolving Credit Commitments, the Term Loans or any
Incremental Facility outstanding at such time, (ii) has terms and conditions
(other than pricing (including interest rates, rate floors or OID) and fees and,
solely with respect to any term loans, amortization, prepayment premiums, and as
otherwise explicitly set forth in this Agreement) no more restrictive than those
under the credit facilities provided for herein (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date (as
determined as of the date of incurrence of such Incremental Equivalent Debt)),
(iii) does not require mandatory prepayments to be made except to the extent
required to be applied no worse than pro rata to the credit facilities provided
for herein and any pari passu secured Incremental Equivalent Debt (provided that
any term loans constituting Incremental Equivalent Debt may be subject to an
excess cash flow sweep which may be shared on a pari passu basis with any term
loan facility hereunder), (iv) to the extent secured, shall not be secured by
any Lien on any asset that does not also secure the existing credit facilities
hereunder, or to the extent guaranteed, shall not be guaranteed by any Person
other than the Subsidiary Guarantors and (v) to the extent secured, shall be
subject to customary intercreditor arrangements reasonably satisfactory to the
Borrower and the Administrative Agent.

SECTION 2.11 Repayment of Revolving Credit Loans; Register; Evidence of Debt;
Disqualified Lenders List.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans made to the Borrower, and each such Revolving Credit Loan shall mature, on
the Revolving Credit Commitment Termination Date.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

 

48



--------------------------------------------------------------------------------

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans made to it in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender or its registered assigns and
substantially in the form of Exhibit B-1 or B-2, as appropriate, and such
note(s) shall be evidence of such Loans (and all amounts payable in respect
thereof). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of such Lender or its registered assigns

(f) Disqualified Lenders List. The Disqualified Lenders List will be (i) posted
to the Lenders on both the “Public Side Information” and the “Private Side
Information” portions of the Platform, subject to the confidentiality provisions
thereof in accordance with Section 10.12 hereof, and (ii) made available to the
Lenders and the Issuing Lenders upon written request to the Administrative
Agent. The Borrower hereby acknowledges and consents to the posting and/or
distribution of the Disqualified Lenders List pursuant to the terms set forth in
this Agreement. The parties to this Agreement hereby acknowledge and agree that
the Administrative Agent will not be deemed to be in default under this
Agreement or to have any duty or responsibility or to incur any liabilities as a
result of a breach of this Section 2.11(f), nor will the Administrative Agent
have any duty, responsibility or liability to monitor or enforce assignments,
participations or other actions in respect of Disqualified Lenders, or otherwise
take (or omit to take) any action with respect thereto.

SECTION 2.12 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty (but, if applicable, subject to Section 2.17), subject to the
requirements of paragraph (d) of this Section.

(b) Mandatory Prepayments of Revolving Credit Loans. If, at any time, the total
Revolving Credit Exposures of all Lenders exceed the total Revolving Credit
Commitments, then the Borrower shall prepay Revolving Credit Loans (or, to the
extent after giving effect to any such prepayment, any such excess remains, cash
collateralize Letters of Credit in a manner consistent with the requirements in
Section 2.07(k)), to eliminate such excess within one (1) Business Day of
receiving written notice of such excess from the Administrative Agent.

(c) Mandatory Prepayments of Term Loans.

(i) If any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 7.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied within five Business Days of the receipt of such Net Cash Proceeds
toward the prepayment of the Term Loans as set forth in Section 2.12(c)(iii).

(ii) If the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof within five Business Days of the receipt of such
Net Cash Proceeds, an amount equal to 100% of such Net Cash Proceeds shall be
applied within ten Business Days following receipt

 

49



--------------------------------------------------------------------------------

thereof toward the prepayment of the Term Loans as set forth in Section
2.12(c)(iii); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.12(c)(iii).

(iii) Amounts to be applied in connection with prepayments shall be applied to
the prepayment of the Term Loans in accordance with Section 2.19. The
application of any prepayment pursuant to this Section 2.12(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.12(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. Each prepayment of the Term Loans
in accordance with this Section 2.12(c) shall be applied first to prepay the
next four installments of each such Class of Term Loans in direct order of
maturity and then to prepay all remaining installments thereof pro rata against
all such scheduled installments based upon the respective amounts thereof.

(d) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.10, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.10. Promptly
following receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.05, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Borrower shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.14.

SECTION 2.13 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Revolving Credit Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of such Lender’s
Revolving Credit Commitment during the period from and including the Closing
Date to but excluding the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date. Accrued
commitment fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date, commencing on the first such date to occur after
the Closing Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender.

 

50



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Revolving Credit Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate on Eurodollar Revolving
Credit Loans on the average daily amount of such Revolving Credit Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure, and (ii) to the applicable
Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the total LC Exposures in respect of
Letters of Credit issued by such Issuing Lender (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date the Revolving
Credit Commitments terminate and the date on which there ceases to be any LC
Exposure in respect of Letters of Credit issued by such Issuing Lender, as well
as such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each of March, June, September and December shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Credit Commitments terminate and any
such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Lenders pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

SECTION 2.14 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided, that in the case of any such failure to pay that also results
in a Default under clause (a) or (b) of Article VIII, such additional amounts
provided in this clause (c) shall not accrue except at the election of the
Administrative Agent or the Required Lenders.

 

51



--------------------------------------------------------------------------------

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of the
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Credit Loan prior to the
end of the Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate or the Adjusted LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted (on the
last day of the then-current Interest Period) to, an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

SECTION 2.16 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) subject any Lender or the Issuing Lender to any Taxes (other than
(A) Indemnified Taxes indemnifiable under Section 2.18 and (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or

 

52



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Adequacy, Liquidity Requirements. If any Lender or any Issuing
Lender determines that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) Requests, Rules, Guidelines, etc. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(d) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

53



--------------------------------------------------------------------------------

SECTION 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than any loss of anticipated profits), cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss (other than any loss of
anticipated profits), cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

SECTION 2.18 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law; provided that if any Indemnified Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
the Administrative Agent, any Lender or Issuing Lender, as determined in good
faith by any Loan Party or the Administrative Agent, as applicable (the
“Applicable Withholding Agent”), then (i) the sum payable by the applicable Loan
Party to the Administrative Agent, Lender or Issuing Lender (as the case may be)
shall be increased as necessary so that after all required deductions or
withholding (including deductions or withholding applicable to additional sums
payable under this Section) have been made by the Applicable Withholding Agent,
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholding been made, (ii) the Applicable Withholding Agent shall make such
deduction or withholding and (iii) such amounts shall be paid by the Applicable
Withholding Agent to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Loan Parties shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Loan Parties hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent) or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender, shall be conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes,
imposed with respect to a payment under any Loan Document, by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Tax Forms.

(i) Any Lender or Issuing Lender that is entitled to an exemption from or
reduction of any applicable withholding Tax with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
or Issuing Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Issuing Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such forms (other than
such forms set forth in Section 2.18(e)(ii)(A)–(D), Section 2.18(e)(iii) or
Section 2.18(e)(iv) below) shall not be required if in the Lender or Issuing
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender or Issuing Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or Issuing Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person under Section 7701(a)(30) of the Code, any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of the Borrower or the Administrative Agent), whichever of the
following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit D to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) such Foreign Lender is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the

 

55



--------------------------------------------------------------------------------

Code, (C) such Foreign Lender is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (D) no payments in connection
with any Loan Document are effectively connected with the United States trade or
business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E,

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, if any.

(iii) Any Lender or Issuing Lender that is a United States person under
Section 7701(a)(30) of the Code, to the extent it may lawfully do so, shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender or Issuing Lender becomes a Lender or Issuing Lender, as
applicable, under this Agreement, on or prior to the date on which any such form
or certification expires or becomes obsolete, and after the occurrence of a
change in the Lender or Issuing Lender’s circumstances which require a change in
the most recent form or certification previously delivered by it (and from time
to time thereafter upon the request of the Borrower or the Administrative
Agent), duly completed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender or Issuing Lender is entitled to an
exemption from U.S. backup withholding tax.

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1471(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender and Issuing Lender agrees that if any form or certification it
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

56



--------------------------------------------------------------------------------

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.18(e).

(f) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) the full amount of any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which the Loan Party has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Party under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender or such Issuing Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Loan Party, upon the request of the
Administrative Agent or such Lender or such Issuing Lender, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender or such Issuing Lender in the event the Administrative
Agent or such Lender or such Issuing Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or such Lender or such
Issuing Lender be required to pay any amount to an indemnifying party pursuant
to this paragraph (g) the payment of which would place the Administrative Agent
or such Lender or such Issuing Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender or such Issuing Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section shall not be construed to require the Administrative Agent, any
Lender or any Issuing Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Party, any of its Subsidiaries or any other Person.

(h) Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(i) Defined Terms. For purposes of this Section 2.18, the term “applicable law”
includes FATCA.

 

57



--------------------------------------------------------------------------------

SECTION 2.19 Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) or under any other Loan Document (except as otherwise expressly
provided therein) prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at an account maintained with the
Administrative Agent as notified to the Borrower and the Lenders, except as
otherwise expressly provided in the relevant Loan Document and except payments
to be made directly to the Issuing Lenders as expressly provided herein and
except that payments pursuant to Sections 2.16, 2.17, 2.18 and 10.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder and under any other Loan
Document shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a particular Class shall be made from the applicable Lenders, pro
rata according to the amounts of the respective Commitments of such Class and
shall be allocated pro rata among the applicable Lenders according to the
amounts of their respective Commitments of such Class (in the case of the making
of Loans) or their respective Loans of such Class that are to be included in
such Borrowing (in the case of conversions and continuations of Loans), (ii)
each payment of commitment fees under Section 2.13 shall be made for account of
the Revolving Credit Lenders, and each termination or reduction of the amount of
the Revolving Credit Commitments under Section 2.10 shall be applied to the
Revolving Credit Commitments, pro rata according to the respective Revolving
Credit Commitments of the Revolving Credit Lenders; (iii) each payment or
prepayment of principal of Loans of any Class by the Borrower shall be made for
account of the applicable Lenders pro rata according to the respective unpaid
principal amounts of the Loans of such Class held by such Lenders; and (iv) each
payment of interest on Loans of any Class by the Borrower shall be made for
account of the applicable Lenders pro rata according to the amounts of interest
on such Loans of such Class then due and payable to such Lenders. Amounts
prepaid on account of the Term Loans may not be reborrowed.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements, as
applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements, as applicable, of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and participations in LC
Disbursements, as applicable; provided that (i) if any such participations are
purchased and all or any

 

58



--------------------------------------------------------------------------------

portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Lenders hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lenders, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the applicable Issuing Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the New York Fed Bank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.07(e), 2.08(b)
or 2.19(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount pursuant to Section 2.18, then such Lender shall, if requested
by the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.18.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.16, if the Borrower is required to pay any additional amount pursuant
to Section 2.18, if any Lender defaults in its obligation to fund Loans
hereunder or if any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), then the Borrower may, at its sole

 

59



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender or any Lender that becomes a Defaulting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) to the extent required by Section 10.04, the Borrower shall have received
the prior written consent of the Administrative Agent and (if a Revolving Credit
Commitment is being assigned) each Issuing Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments and (iv) until such time as such assignment shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.16 or 2.18. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees set forth in Section 2.13(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender;

(b) to the extent permitted by applicable law, (i) any voluntary prepayment of
Revolving Credit Loans shall, if the Borrower so directs at the time of making
such voluntary prepayment, be applied to the Revolving Credit Loans of other
Lenders as if such Defaulting Lender had no Revolving Credit Loans outstanding
and the Revolving Credit Exposure of such Defaulting Lender were zero, and
(ii) any mandatory prepayment of the Revolving Credit Loans shall, if the
Borrower so directs at the time of making such mandatory prepayment, be applied
to the Revolving Credit Loans of other Lenders, but not to the Revolving Credit
Loans of such Defaulting Lender, it being understood and agreed that the
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Credit Loans that is not paid to such Defaulting Lender solely as
a result of the operation of the provisions of this clause (b);

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(d) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the Lenders
that are not Defaulting Lenders in accordance with their respective Revolving
Percentages but, in any case, only to the extent (x) the sum of the Revolving
Credit Exposures of all Lenders that are not Defaulting Lenders plus such
Defaulting Lender’s LC Exposure does not exceed the total of the Commitments of
all Lenders that are not Defaulting Lenders, (y) the Revolving Credit Exposure
of any Lender does not exceed such Lender’s Revolving Credit Commitment and
(z) the conditions set forth in Section 5.02 are satisfied at such time; and

 

60



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.07(k) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (d), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (d), then the fees payable to the Lenders pursuant to Section
2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (d), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and fees payable in connection with any
Letters of Credit under Sections 2.13(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Lenders until
such LC Exposure is cash collateralized and/or reallocated; and

(e) so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with paragraph (d) of this Section, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(d)(i) of this Section (and Defaulting Lenders shall not participate therein).

(f) In the event that each of the Administrative Agent, the Borrower and the
Issuing Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

SECTION 2.22 MIRE Event. Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to the Loan Parties’ compliance with the first sentence of
Section 6.11(b)(ix) hereto.

SECTION 2.23 Refinancing Facilities.

(a) Upon written notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time elect to refinance any Class of
Term Loans or Revolving Credit Commitments, in whole or in part, with one or
more new term loan facilities (each, a “Refinancing

 

61



--------------------------------------------------------------------------------

Term Facility”) or new revolving credit facilities (each, a “Refinancing
Revolving Credit Facility”; the Refinancing Term Facilities and the Refinancing
Revolving Credit Facilities are collectively referred to as “Refinancing
Facilities”), respectively, under this Agreement with the consent of the
Borrower, the Administrative Agent (not to be unreasonably withheld or delayed)
and the institutions providing such Refinancing Term Facility or Refinancing
Revolving Credit Facility or, in the case of any series of Term Loans, with one
or more series of senior unsecured notes or term loans or senior secured first
lien notes or term loans or senior secured junior lien (as compared to the Liens
securing the Secured Obligations) term loans, in each case, if secured, that
will be secured by Liens on the Collateral on a pari passu basis or junior
priority basis (as applicable) with the Liens on Collateral securing the Secured
Obligations and will be subject to customary intercreditor arrangements
reasonably satisfactory to the Borrower and the Administrative Agent (any such
notes or loans, “Refinancing Equivalent Debt”); provided that (i) except with
respect to customary bridge loans, any Refinancing Term Facility or Refinancing
Equivalent Debt does not mature, or have a weighted average life to maturity,
earlier than the final maturity, or the weighted average life, of the Class of
Term Loans or Incremental Term Loans being refinanced, (ii) any Refinancing
Revolving Credit Facility does not mature prior to the maturity date of the
Revolving Credit Commitments being refinanced, (iii) the other terms and
conditions of such Refinancing Term Facility, Refinancing Revolving Credit
Facility or Refinancing Equivalent Debt (excluding pricing and optional
prepayment or redemption terms) are (taken as a whole) no more favorable to the
lenders or investors, as applicable, providing such Refinancing Term Facility,
Refinancing Revolving Credit Facility or Refinancing Equivalent Debt, as
applicable, than those applicable to the Term Loans, Incremental Term Loans or
the Revolving Credit Commitments being refinanced, (iv) there shall be no
borrower, issuer and/or guarantor under any Refinancing Equivalent Debt other
than the Borrower and/or the Subsidiary Guarantors, as applicable, (v) the
proceeds of any Refinancing Facility or Refinancing Equivalent Debt shall be
applied, substantially simultaneously with the incurrence thereof, to the
prepayment of outstanding Loans (and, in the case of any Refinancing Facility or
Refinancing Equivalent Debt the proceeds of which are used to refinance the
Revolving Credit Commitments, to the pro rata commitment reduction) under the
facility being refinanced, and (vi) to the extent secured, any such Refinancing
Facility or Refinancing Equivalent Debt shall not be secured by any lien on any
asset that does not also secure the Facilities. Each such notice shall specify
the date on which the Borrower proposes that the Refinancing Facility shall be
made or the Refinancing Equivalent Debt shall be issued, which shall be a date
not less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent.

(b) The Borrower may approach any Lender or any other Person (other than a
natural person) to provide all or a portion of the (x) Refinancing Facilities (a
“Refinancing Facility Lender”), so long as such Person would be an eligible
assignee of Term Loans or Revolving Credit Loans pursuant to the terms of
Section 10.04, as applicable, or (y) Refinancing Equivalent Debt; provided that
any Lender offered or approached to provide all or a portion of any Refinancing
Facility and/or Refinancing Equivalent Debt may elect or decline, in its sole
discretion, to provide a Refinancing Facility or purchase Refinancing Equivalent
Debt.

(c) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, the payment
of interest, fees, amortization or premium in respect of the Refinancing
Facilities and Refinancing Equivalent Debt on the terms specified by the
Borrower) and hereby waive the requirements of this Agreement or any other Loan
Document that may otherwise prohibit any transaction contemplated by this
Section. The Refinancing Facilities shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Refinancing Facility Lenders providing such Refinancing Facilities (a
“Refinancing Amendment”) which shall be consistent with the provisions set forth
in this Section. The Refinancing Equivalent Debt shall be established pursuant
to an indenture, credit agreement or other definitive documentation which shall
be consistent with the provisions set forth in this Section.

 

62



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 10.02, each
Refinancing Amendment shall be binding on the Lenders, the Administrative Agent,
the Loan Parties party thereto and the other parties hereto without the consent
of any other Lender and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section, including in order to establish new tranches or sub-tranches in respect
of the Refinancing Facilities and such technical amendments as may be necessary
or appropriate in connection therewith and to adjust the amortization schedule
in Section 2.03 (insofar as such schedule relates to payments due to Lenders of
the Term Loans which are being refinanced with the proceeds of a Refinancing
Term Facility; provided that no such amendment shall reduce the pro rata share
of any such payment that would have otherwise been payable to the Lenders, the
Term Loans of which are not refinanced with the proceeds of a Refinancing Term
Facility). The Administrative Agent shall be permitted, and is hereby
authorized, to enter into such amendments with the Borrower to effect the
foregoing.

SECTION 2.24 Extension Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate
transactions with any individual Lender who accepts the terms contained in the
relevant Extension Offer to extend the maturity date of all or a portion of such
Lender’s Loans and/or Commitments of such Class and otherwise modify the terms
of all or a portion of such Loans and/or Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”); it being understood that any Extended Term Loans shall
constitute a separate Class of Loans from the Class of Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, so long as the following
terms are satisfied:

(i) except as to (A) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iii) and to the extent applicable, be
determined by the Borrower and any Lender who agrees to an Extension of its
Revolving Credit Commitments and set forth in the relevant Extension Offer), (B)
terms applicable to such Extended Revolving Credit Commitments or Extended
Revolving Credit Loans (each as defined below) that are more favorable to the
lenders or the agent of such Extended Revolving Credit Commitments or Extended
Revolving Credit Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Revolving
Lenders or, as applicable, the Administrative Agent pursuant to the applicable
Extension Amendment, and (C) any covenant or other provision applicable only to
periods after the Latest Revolving Credit Termination Date (as determined as of
the date of such Extension), the Revolving Credit Commitment of any Lender who
agrees to an extension with respect to such Commitment (an “Extended Revolving
Credit Commitment”; and the Loans thereunder, “Extended Revolving Credit
Loans”), and the related outstandings, shall constitute a revolving commitment
(or related outstandings, as the case may be) with substantially consistent
terms (or terms not less favorable to existing Lenders) as the Class of
Revolving Credit Commitments subject to the relevant Extension Offer (and
related outstandings) provided hereunder; provided that to the extent more than
one Class of Revolving Credit Commitments exists after giving effect to any such
Extension,

 

63



--------------------------------------------------------------------------------

(x) the borrowing and repayment (except for (1) payments of interest and fees at
different rates applicable to the Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of any Revolving
Credit Commitments and (3) repayments made in connection with a permanent
repayment and termination of Revolving Credit Commitments after the effective
date of such Extended Revolving Credit Commitments) shall be made on a pro rata
basis with all other Revolving Credit Commitments and (y) any permanent
repayment of Revolving Loans with respect to, and reduction or termination of
Revolving Credit Commitments after the effective date of such Extended Revolving
Credit Commitments shall be made with respect to such Extended Revolving Credit
Loans on a pro rata basis or less than pro rata basis with all other Revolving
Credit Loans;

(ii) except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and any Lender who agrees to an Extension of its Term
Loans and set forth in the relevant Extension Offer), (B) terms applicable to
such Extended Term Loans that are more favorable to the lenders or the agent of
such Extended Term Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (C) any covenant or other provision applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

(iii) (x) the final maturity date of any Extended Term Loans may be no earlier
than the Latest Term Loan Maturity Date (as determined as of the date of such
Extension) and (y) no Extended Revolving Credit Commitments or Extended
Revolving Credit Loans may have a final maturity date earlier than (or require
commitment reductions prior to) the Latest Revolving Credit Termination Date (as
determined as of the date of such Extension);

(iv) the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of any
then-existing Term Loans;

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

(vi) any Extended Term Loans may participate (A) in any voluntary prepayment of
Term Loans as set forth in Section 2.12(a) and (B) in any mandatory prepayment
of Term Loans as set forth in Section 2.12(c), in each case, to the extent
provided in such Sections;

(vii) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

 

64



--------------------------------------------------------------------------------

(viii) unless the Administrative Agent otherwise agrees, any Extension must be
in a minimum amount of $5,000,000 or a larger multiple of $1,000,000;

(ix) any applicable Minimum Extension Condition must be satisfied or waived by
the Borrower;

(x) any documentation in respect of any Extension shall be consistent with the
foregoing; and

(xi) no Extension of any Revolving Credit Commitments shall be effective as to
the obligations of any Issuing Lender with respect to Letters of Credit without
the consent of such Issuing Lender (such consent not to be unreasonably withheld
or delayed) (and, in the absence of such consent, all references herein to the
Latest Revolving Credit Termination Date shall be determined, when used in
reference to such Issuing Lender, without giving effect to such Extension).

(b) (i) No Extension consummated in reliance on this Section shall constitute a
voluntary or mandatory prepayment for purposes of Section 2.12, (ii) the
scheduled amortization payments (insofar as such schedule affects payments due
to Lenders participating in the relevant Class) set forth in Section 2.03 shall
be adjusted to give effect to any Extension of any Class of Loans and/or
Commitments and (iii) except as set forth in clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to the consummation of any Extension that a
minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the Borrower may,
in its sole discretion, waive any such Minimum Extension Condition. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, the payment
of any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.03, 2.12 and/or 2.19) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) Subject to any consent required under clause (a)(xi) above, no consent of
any Lender or the Administrative Agent shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans and/or Commitments of any Class (or a
portion thereof). All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Secured
Obligations under this Agreement and the other Loan Documents that are secured
by Liens on the Collateral and guaranteed on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and any amendments to any of the other Loan
Documents with the Loan Parties and the Lenders agreeing to such Extension as
may be necessary in order to establish new Classes or sub-Classes in respect of
Loans or Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent,
the Lenders agreeing to such Extension and the Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

 

65



--------------------------------------------------------------------------------

ARTICLE III

GUARANTEE

SECTION 3.01 The Guarantee. Each Subsidiary Guarantor hereby jointly and
severally guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the ratable benefit of each Guaranteed Party, the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Borrower Obligations, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”); provided, that for purposes of determining any
Guaranteed Obligations of a Subsidiary Guarantor, “Guaranteed Obligations” shall
not create any guarantee by a Subsidiary Guarantor of any Excluded Hedging
Obligation of such Subsidiary Guarantor. The Subsidiary Guarantors hereby
further jointly and severally agree that, if the Borrower or other Subsidiary
Guarantors shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of such Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
such Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

SECTION 3.02 Obligations Unconditional. The obligations of each Subsidiary
Guarantor under Section 3.01 constitute a guarantee of payment and to the
fullest extent permitted by applicable law are absolute, irrevocable and
unconditional and are joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of their respective Guaranteed Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense, set-off or counterclaim of a surety or guarantor, it being the intent
of this Section that the obligations of the Subsidiary Guarantors hereunder
shall be absolute, irrevocable and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional as described above:

(i) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of their
respective Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived or released;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of their respective Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented, amended or partially terminated in any respect, or any right under
this Agreement or any other agreement or instrument referred to herein shall be
amended or waived in any respect or any other guarantee of any of their
respective Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

66



--------------------------------------------------------------------------------

(iv) the Guaranteed Obligations at any time or from time to time shall exceed
the amount of liability of such Subsidiary Guarantor;

(v) any security interest, guarantee or right of offset shall be sold off,
exchanged, waived, surrendered or released; or

(vi) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Lender or Lenders or any other Guaranteed Party as
security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Lender or any other Guaranteed Party exhaust any
right, power or remedy or proceed against the Borrower under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of their respective
Guaranteed Obligations. The Subsidiary Guarantors waive, to the extent permitted
by applicable law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Guaranteed Party upon this Guaranty or acceptance
of this Guaranty, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guaranty, and all dealings between the Borrower and the Guaranteed
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guaranty. This Guaranty shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Guaranteed Parties, and the obligations and
liabilities of the Subsidiary Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Guaranteed Parties, until the payment and satisfaction in
full of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement notwithstanding that from time
to time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 3.03 Reinstatement. The obligations of each Subsidiary Guarantor under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
such Guaranteed Obligations, whether as a result of any proceedings in
insolvency, bankruptcy or reorganization or otherwise, and each Subsidiary
Guarantor agrees that it will indemnify the Administrative Agent, each Lender
and each other Guaranteed Party on demand for all reasonable costs and expenses
(including fees of counsel) incurred by the Administrative Agent, such Lender or
such other Guaranteed Party in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

SECTION 3.04 Subrogation. Each Subsidiary Guarantor hereby agrees that, until
the payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Borrower or any guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

67



--------------------------------------------------------------------------------

SECTION 3.05 Remedies. Each Subsidiary Guarantor jointly and severally agrees
that, as between such Subsidiary Guarantor and the Lenders, the obligations of
the Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Subsidiary Guarantor
for purposes of Section 3.01.

SECTION 3.06 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article constitutes an instrument
for the payment of money, and consents and agrees that any Guaranteed Party, at
its sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

SECTION 3.07 Continuing Guarantee. The guarantee in this Article is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

SECTION 3.08 Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Loan Parties hereunder and under the other Loan
Documents) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the Closing Date, as of the
Closing Date, and (B) with respect to any other Subsidiary Guarantor, as of the
date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

68



--------------------------------------------------------------------------------

SECTION 3.09 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any state or Federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 3.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 3.10 Information. Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Subsidiary Guarantor assumes and incurs under this Guaranty, and agrees
that none of the Administrative Agent, any Issuing Lender or any Lender shall
have any duty to advise any Subsidiary Guarantor of information known to it
regarding those circumstances or risks.

SECTION 3.11 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Hedging Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.11, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 3.11 shall remain in full force and effect until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement. Each
Qualified Keepwell Provider intends that this Section 3.11 constitute, and this
Section 3.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3.12 Release of Guarantors.

(a) If, in compliance with the terms and provisions of the Loan Documents,
(i) all or substantially all of the Capital Stock or property of any Subsidiary
Guarantor are sold or otherwise transferred as permitted under this Agreement,
to a Person or Persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Subsidiary Guarantor shall, upon
the consummation of such sale or transfer or upon becoming an Excluded
Subsidiary, be automatically released from its obligations under this Agreement
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and the pledge of such Capital Stock to the Administrative
Agent pursuant to the Security Documents shall be automatically released, and,
so long as the Borrower shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall, at such Subsidiary Guarantor’s expense,
take such actions as are necessary to effect each release described in this
Section in accordance with the relevant provisions of the Security Documents;
provided that no such release under clause (ii) above shall occur if such
Subsidiary Guarantor continues to be a guarantor in respect of any agreement,
document or instrument evidencing any Incremental Equivalent Debt, any
Refinancing Debt, any Material Subordinated Debt or any Permitted Refinancing
Indebtedness of any of the foregoing, or has otherwise guaranteed or given
assurances of payment or performance under or in respect of any such
Indebtedness of the Borrower.

 

69



--------------------------------------------------------------------------------

(b) The Guaranteed Parties hereby agree that upon the occurrence of (i) the
Spin-Off pursuant to the Form 10 filed by the Borrower with the SEC on
September 7, 2016, as amended on November 2, 2016 and as further amended on
February 3, 2017, April 12, 2017, April 27, 2017 and May 4, 2017 and (ii) to the
extent the Borrower and any of its subsidiaries have guaranteed the Parent Debt,
the release of all guarantees made by the Borrower and any of its subsidiaries
in respect of the Parent Debt (the date on which the events set forth in the
foregoing clauses (i) and (ii) shall have occurred, the “Parent Guaranty Release
Date”), Parent shall be automatically released from its obligations under the
Parent Guaranty and cease to be a guarantor of the Obligations without any
further action or notice.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants (as to itself, each of its Subsidiaries
and, solely with respect Section 4.18, each of its Unrestricted Subsidiaries) to
the Lenders that as of the Closing Date and on each other date on which a Loan
is made or Letter of Credit is issued and on any other date on which the
representations and warranties in this Article IV are made or deemed made under
any Loan Document and on any other date on which the representations and
warranties in this Article IV are required under or pursuant to this Agreement
or any other Loan Document to be true and correct in all material respects as a
condition to any action or transaction:

SECTION 4.01 Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite organizational power
and authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 4.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions are within the Borrower’s and
each other Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder or other organizational action. This Agreement and each of the other
Loan Documents have been duly executed and delivered by each Loan Party party
thereto and constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms,
enforceable in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 4.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law, (c) will not violate or result in a default under any Contractual
Obligation upon the Borrower and its Subsidiaries or its or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, in the case of this clause (c), except
to the extent such violation or default count not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien (other than any Lien permitted
under Section 7.02) on any asset of the Borrower or any of its Subsidiaries.

 

70



--------------------------------------------------------------------------------

SECTION 4.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
(i) the consolidated or combined, as applicable, balance sheet and consolidated
statements of income, equity and cash flows of Cars.com, LLC (f/k/a Classified
Ventures, LLC) as of and for the fiscal years ended December 31, 2015 and
December 31, 2016 and for the period from October 1, 2014 to December 31, 2014,
in each case as reported on by Ernst & Young LLP and (ii) the consolidated or
combined, as applicable, statements of income, changes in members’ equity and
cash flows of Cars.com, LLC (f/k/a Classified Ventures, LLC) as of and for the
period from January 1, 2014 to October 1, 2014, as reported on by
PricewaterhouseCoopers LLP. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP. There are no liabilities of the Borrower or any of its
Subsidiaries, fixed or contingent, which are material in relation to the
consolidated financial condition of the Borrower that are not reflected in the
most recent consolidated financial statements of the Borrower delivered pursuant
to this Section or Section 6.01(a) or (b) or in the notes thereto, other than
(x) the Parent Debt, (y) liabilities arising in the ordinary course of business
since the date of such financial statements and (z) any matters listed on
Schedule 7.01.

(b) No Material Adverse Change. Except for the events as described in the Form
10 filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (other than (i) any risk factor disclosures
(other than any factual information contained therein) and any disclosure of
risks included in any “forward-looking statements” disclaimer or similar
cautionary or predictive statements, and (ii) material adverse developments in
any matters disclosed therein that represent undisclosed or unanticipated
developments in such matters), since December 31, 2016, no change, development
or event has occurred that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

SECTION 4.05 Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 7.02 and except
(i) for easements, restrictions, exceptions, reservations or defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes or
(ii) where the failure to have such title or interest could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Schedule 1.01(d) contains a true and complete list of each Mortgaged
Property as of the Closing Date.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, or otherwise has the right to use, all trademarks, tradenames,
domain names, social and mobile media identifiers and other source identifiers,
copyrights, patents, methods, processes and other intellectual property material
to its business. The operation of the businesses of the Borrower and its
Subsidiaries does not infringe upon, misappropriate or otherwise violate the
rights of any other Person, in each case except for any such infringements,
misappropriations or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Company
and its Subsidiaries have taken commercially reasonable measures to protect and
maintain (i) the security,

 

71



--------------------------------------------------------------------------------

integrity and continuous operation of their systems, networks, software and
other information technology assets (and the data stored thereon) and (ii) the
confidentiality of their trade secret, and there have been no breaches or
outages of or unauthorized access to the foregoing, in each case, that could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 4.06 Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters listed on Schedule 4.06(a)) or that question the validity or
enforceability of this Agreement.

(b) Environmental Matters. Except for the Disclosed Matters listed on
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any facts
that could reasonably be expected to result in any Environmental Liability.

SECTION 4.07 Compliance with Laws and Contractual Obligations. Each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations (including its
policies relating to privacy and security) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.08 Investment Company Act Status. Neither the Borrower nor its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 4.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.10 ERISA. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) the Borrower and each of its ERISA Affiliates has complied with the
applicable provisions of ERISA and the Code with respect to each Pension Plan.
The present value of all accumulated benefit obligations under each Pension Plan
does not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets under such Pension Plan
(determined in both cases using the applicable assumptions under Section 430 of
the Code and the Treasury Regulations promulgated thereunder) by an amount that
could reasonably be expected to result in a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

SECTION 4.11 Disclosure; Accuracy of Information. None of the written reports,
financial statements, certificates or other written information (other than
projections, other forward looking information and information of a general
economic and/or industry nature) furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent, the Joint Bookrunners, the Joint

Lead Arrangers or any Lender in connection with the Transactions or in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken as a whole contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made and at the time provided to the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers or any Lender (it being understood that
such projected financial information and all information concerning future
proposed and intended activities of the Borrower and any Subsidiaries are
forward-looking statements which by their nature are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s and any
Subsidiaries’ control, and that actual results may differ, perhaps materially,
from those expressed or implied in such forward looking statements, and the
Borrower gives no assurance that the projections will be realized).

SECTION 4.12 Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.

SECTION 4.13 Labor Matters. Except with respect to any Disclosed Matters listed
on Schedule 4.13 and except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no collective bargaining agreement or other labor contract will
expire during the term of this Agreement, (b) to the Borrower’s knowledge, no
union or other labor organization is seeking to organize, or to be recognized as
bargaining representative for, a bargaining unit of employees of the Borrower or
any of its Subsidiaries, (c) there is no pending or, to the Borrower’s
knowledge, threatened strike, work stoppage, material unfair labor practice
claim or charge, arbitration or other labor dispute against or affecting the
Borrower or any of its Subsidiaries or their representative employees and
(d) there are no actions, suits, charges, demands, claims, counterclaims or
proceedings pending or, to the best of the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries, by or on behalf of, or with,
its employees.

SECTION 4.14 Use of Proceeds. The Borrower will use the proceeds of any
extension of credit hereunder in accordance with Section 6.10.

SECTION 4.15 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 4.16 Subsidiaries. Schedule 4.16 is a complete and correct list of all
of the Subsidiaries (which, for purposes of this section, will be deemed to
include both Subsidiaries and Unrestricted Subsidiaries) of the Borrower as of
the Closing Date, together with, for each such Subsidiary as of the Closing
Date, (i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary, (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests, (iv) whether such
Subsidiary is a Subsidiary Guarantor or an Excluded Subsidiary and (v) whether
such Subsidiary is an Unrestricted Subsidiary. As of the Closing Date except as
disclosed in Schedule 4.16, (x) each of the Borrower and its Subsidiaries owns,
free and clear of Liens (other than Liens created pursuant to the Security
Documents and statutory Liens permitted under Section 7.02), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 4.16, (y) all of the issued and outstanding
Capital Stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there are no outstanding Equity Rights with
respect to such Person.

 

73



--------------------------------------------------------------------------------

SECTION 4.17 Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 7.02.

SECTION 4.18 Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries, its Unrestricted Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries, Unrestricted Subsidiaries and
their respective officers, and to the knowledge of the Borrower, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary, any Unrestricted
Subsidiary or to the knowledge of the Borrower, such Subsidiary or such
Unrestricted Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower,
any Subsidiary or any Unrestricted Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

(b) The Borrower and each of its Subsidiaries and Unrestricted Subsidiaries are
in compliance in all material respects with the USA PATRIOT Act.

SECTION 4.19 Solvency. On the Closing Date, the Borrower and its Subsidiaries on
a consolidated basis, after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith will be Solvent.

SECTION 4.20 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE V

CONDITIONS

SECTION 5.01 Conditions to Closing Date. The effectiveness of this Agreement and
the obligations of the Lenders to make the Loans and of the Issuing Lenders to
issue Letters of Credit hereunder shall not become effective until the date on
which the following conditions have been satisfied (or such conditions shall
have been waived in accordance with Section 10.02):

(a) Executed Counterparts. The Administrative Agent shall have received from the
Borrower, each Subsidiary Guarantor and each Lender either (i) a counterpart of
this Agreement signed on behalf of such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or email
transmission of a signed signature page to this Agreement) that such Person has
signed a counterpart of this Agreement.

 

74



--------------------------------------------------------------------------------

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent shall have
received a written opinion (addressed to the Administrative Agent, the Issuing
Lenders and the Lenders and dated the Closing Date) of Latham & Watkins LLP,
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent, covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(c) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a senior executive officer of
the Borrower, to the effect that (i) the representations and warranties of the
Borrower set forth in Article IV, and of each Loan Party in each of the other
Loan Documents to which it is a party, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Closing Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), (ii) at the time of and immediately after giving effect to the extensions
of credit hereunder on the Closing Date, no Default or Event of Default shall
have occurred and be continuing and (iii) the conditions specified in clause (h)
of this Section has been satisfied.

(e) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Borrower in
the form of Exhibit E.

(f) Indebtedness. No Loan Party shall have any Indebtedness for borrowed money
other than Indebtedness created by or permitted pursuant to this Agreement and
the Parent Debt.

(g) Financial Information. The Administrative Agent shall have received (i) the
financial statements of the Borrower referred to in Section 4.04(a) and
(ii) draft consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower and its Subsidiaries as of the end of and
for the fiscal quarter ended March 31, 2017, together with a certificate, dated
as of the Closing Date and signed by a senior executive officer of the Borrower,
in form and substance reasonably acceptable to the Administrative Agent
certifying as to the foregoing in this clause (ii).

(h) Material Adverse Effect. Except for the events as described in the Form 10
filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (other than (i) any risk factor disclosures
(other than any factual information contained therein) and any disclosure of
risks included in any “forward-looking statements” disclaimer or similar
cautionary or predictive statements, and (ii) material adverse developments in
any matters disclosed therein that represent undisclosed or unanticipated
developments in such matters), since December 31, 2016, no change, development
or event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(i) USA PATRIOT Act. The Administrative Agent and the Joint Lead Arrangers shall
have received, at least 5 days prior to the Closing Date, all documentation and
other information with respect to the Borrower and the Subsidiary Guarantors
that shall have been reasonably requested by the Administrative Agent or any
Joint Lead Arranger in writing at least 10 Business Days prior to the Closing
Date that the Administrative Agent or any Joint Lead Arranger reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(j) Costs and Expenses. All reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent, including the reasonable fees and
disbursements of counsel, as to which invoices have been provided to the
Borrower at least two Business Days prior to the Closing Date, shall have been
paid or reimbursed.

(k) Fees. All fees payable pursuant to the Commitment Letter or the Fee Letter,
in each case dated as of May 2, 2017 by and among the Borrower, JPMCB, Wells
Fargo Bank Securities, LLC and Wells Fargo Bank, National Association, including
the Upfront Fees (as defined in the Fee Letter), shall have been paid by the
Borrower to each Lender.

(l) Parent Guaranty. The Administrative Agent shall have received (for the
benefit of the Guaranteed Parties) from Parent (i) a written a guaranty of the
Obligations in the form of Exhibit F (the “Parent Guaranty”) and (ii) a
certificate of the secretary, assistant secretary or other authorized officer of
Parent dated as of the Closing Date and certifying (A) that attached thereto is
a true and complete copy of resolutions duly adopted by the Board of Directors
of Parent authorizing the execution, delivery and performance by Parent of the
Parent Guaranty and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on such date, (B) as to the incumbency
and specimen signature of each officer or authorized signatory executing the
Parent Guaranty on behalf of Parent, (C) that attached thereto is a true and
complete copy of the Certificate of Incorporation of Parent as in effect on such
date and (D) that attached thereto is a true and complete copy of the By-Laws of
Parent as in effect on such date.

(m) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request and/or notice of issuance of Letter of Credit relating to the initial
credit extensions hereunder.

(n) Spin-Off. The Administrative Agent shall have received one or more
certificates from Parent, dated as of the Closing Date and signed by a senior
executive officer of Parent, to the effect that (i) all guarantees made by the
Borrower and any of its subsidiaries pursuant to the Parent Debt will be
released upon the occurrence of the Spin-Off and (ii) the Spin-Off is permitted
under the Parent Debt Documents.

SECTION 5.02 Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction (or waiver pursuant to Section 10.02) of
the following conditions:

(a) the representations and warranties of the Borrower set forth in Article IV,
and of each Loan Party in each of the other Loan Documents to which it is a
party, shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date); and

 

76



--------------------------------------------------------------------------------

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, no Default
or Event of Default shall have occurred and be continuing.

Each Borrowing, each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the immediately preceding sentence.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired, been terminated, backstopped or
cash collateralized in a manner consistent with the requirements in Section
2.07(k) and all LC Disbursements shall have been reimbursed, the Borrower (on
behalf of itself and each of its Subsidiaries) covenants and agrees with the
Lenders that:

SECTION 6.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income, equity and
cash flows of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (other than a disclosure, an exception or a
qualification solely resulting from the impending maturity of any Indebtedness
created hereunder or under the other Loan Documents (or any other Indebtedness
permitted hereunder)) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and accompanied by a narrative report
containing management’s discussion and analysis of the financial position and
financial performance for such fiscal year in reasonable form and detail;

(b) within 60 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheets and related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) if any Person has been designated as an Unrestricted Subsidiary,
concurrently with any delivery of financial statements under clauses (a) or
(b) above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail;

 

77



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, (X) a certificate of a Responsible Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements of the Borrower referred to in Section 4.04(a) and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (Y) a certificate of a Responsible
Officer setting forth the information required pursuant to Annexes 1 through 4
of the Security Agreement and certifying that such Annexes are true and correct
in all material respects and contain all applicable collateral as of such date
or confirming that there has been no change in such information since the date
of the most recent certificate delivered pursuant to this Section 6.01(d)(Y) and
(Z) a list of each direct and indirect subsidiary of the Borrower that
identifies each such Person as a Subsidiary, an Unrestricted Subsidiary and/or
an Excluded Subsidiary as of the date of delivery of such list or a confirmation
that there has been no change to such information since the later of the Closing
Date and the date of the last such list;

(e) annually, as soon as available, but in any event within 120 days after the
first day of each fiscal year of the Borrower, an annual budget of the Borrower
and its Subsidiaries for such fiscal year in the same form prepared for the
Borrower’s board of directors or in such other form reasonably satisfactory to
the Administrative Agent;

(f) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any of its ERISA Affiliates have not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

(g) promptly upon receipt thereof, copies of all other final reports submitted
to the Borrower by its independent certified public accountants in connection
with any annual or interim audit or review of the books of the Borrower made by
such accountants; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website or (ii) on which such documents are posted on the Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide the Administrative Agent
with electronic mail versions of such documents.

 

78



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Bookrunners and/or the Joint Lead Arrangers will make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic information
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the Federal securities laws) with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Bookrunners, Joint Lead Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as either information that is publicly
available (or could be derived from publicly available information) or not
material information (although it may be confidential, sensitive and
proprietary) with respect to such Person or its securities for purposes of
Federal securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as such term is defined and used in
Section 10.12), they shall be treated as set forth in Section 10.12); (y) all
Borrower Materials specifically marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Lender”; and
(z) the Administrative Agent, the Joint Bookrunners and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

SECTION 6.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, if adversely determined could
reasonably be expected to result in a Material Adverse Effect

(c) the occurrence of any ERISA Event that, individually or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 6.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except (other than with respect to the Borrower’s legal existence)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.03.

 

79



--------------------------------------------------------------------------------

SECTION 6.04 Payment of Taxes and Other Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 6.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.06 Maintenance of Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrower may
maintain self-insurance reasonable and customary for similarly situated Persons.

(b) With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the Borrower shall, or shall cause
the applicable Loan Party to, (i) maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgaged Property of the Borrower and each other Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such amounts
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent or any other Lender, deliver to the Administrative Agent
(for distribution to all Lenders), evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and the Lenders,
including, without limitation, evidence of annual renewals of such insurance.

SECTION 6.07 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which true and
correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities.

SECTION 6.08 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
which shall be at the reasonable expense of the Borrower, not to exceed one time
per year, and during the continuation of an Event of Default, at any time during
normal business hours and without advance notice. Any Lender may accompany the
Administrative Agent in connection with any inspection at such Lender’s expense.

 

80



--------------------------------------------------------------------------------

SECTION 6.09 Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws and any Requirements of Law relating to
ERISA), in each case, applicable to it or its property, and all Contractual
Obligations (including its policies relating to privacy and security), in each
case, binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 6.10 Use of Proceeds and Letters of Credit. (i) The proceeds of the Term
Loans made on the Closing Date shall be used to fund the Closing Date Cash
Transfer, to pay fees and expenses related to Transactions and the Spin-Off and
for general corporate purposes of the Borrower and its Subsidiaries (including
for the consummation of any Acquisitions, Investments and Capital Expenditures
not prohibited by this Agreement), and (ii) the proceeds of the Revolving Credit
Loans made and the Letters of Credit issued hereunder on or after the Closing
Date may be used, together with the proceeds of any Incremental Term Loans made
after the Closing Date, for general corporate purposes of the Borrower and its
Subsidiaries (including for the consummation of any Acquisitions, Investments
and Capital Expenditures not prohibited by this Agreement), provided that up to
$225,000,000 of the proceeds of the Revolving Credit Loans may be used on the
Closing Date to fund the Closing Date Cash Transfer and to pay fees and expenses
related to the Transactions and the Spin-Off. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of Regulations T, U or X.

SECTION 6.11 Additional Subsidiary Guarantors; Real Property; Further
Assurances.

(a) Subsidiary Guarantors. The Borrower will take such action, and will cause
each of its Subsidiaries (other than any Excluded Subsidiary), to take such
action, from time to time as shall be reasonably necessary to ensure that all
such Subsidiaries of the Borrower (other than Excluded Subsidiaries) are
“Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that (x) the Borrower or any of its Subsidiaries shall
form or acquire any new Domestic Subsidiary that shall constitute a Subsidiary
hereunder (other than an Excluded Subsidiary) or (y) any Subsidiary (which, for
purposes of this reference to “Subsidiary,” will be deemed to include an
Unrestricted Subsidiary) of the Borrower or any of its Subsidiaries shall cease
to constitute an Excluded Subsidiary, the Borrower and its Subsidiaries will
cause such Subsidiary to, within 30 days (or such longer time as the
Administrative Agent may agree in its sole discretion):

(i) become a “Subsidiary Guarantor” hereunder, and a “Securing Party” under the
Security Agreement pursuant to a Subsidiary Joinder Agreement;

(ii) cause such Subsidiary to take such action (including delivering such shares
of stock and executing and delivering such Uniform Commercial Code financing
statements) as shall be necessary to create and perfect valid and enforceable
first priority Liens on substantially all of the personal property of such new
Subsidiary as collateral security for the obligations of such new Subsidiary
hereunder to the extent required pursuant to the Security Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents as is substantially consistent with those
delivered by the Loan Parties pursuant to Section 5.01 on the Closing Date as
the Administrative Agent shall reasonably request.

 

81



--------------------------------------------------------------------------------

(b) Real Property. If, subsequent to the Closing Date, a Loan Party (including a
Person that becomes a Subsidiary Guarantor pursuant to Section 6.11(a)) shall
acquire any fee-owned real property (for the avoidance of doubt which shall not
include leasehold interests in any real property) having a fair market value of
$10,000,000 or more (a “Material Real Property”) in the reasonable estimation of
the Borrower, the Borrower shall promptly (and in any event within 10 Business
Days), after any Responsible Officer of a Loan Party acquires knowledge of same,
notify the Administrative Agent, each Lender and each Issuing Lender of same.
The relevant Loan Party shall not be required to execute and deliver any
Mortgage on such Material Real Property until (x) at least 60 days from the date
the Borrower provided the Administrative Agent, each Lender and each Issuing
Lender with prior written notice of such acquisition of such Material Real
Property and (y) the Borrower has received confirmation from the Administrative
Agent, each Lender and each Issuing Lender that flood insurance due diligence
and flood insurance compliance as required by Section 6.11(b)(ix) hereto has
been completed. As soon as practicable thereafter, but in any event within 90
days thereafter (or such later date as the Administrative Agent may agree), each
Loan Party shall, and shall cause each of its Subsidiaries to, take such action
at its own expense as reasonably requested by the Administrative Agent to grant
to the Administrative Agent the following with respect to such Material Real
Property:

(i) Mortgages; Fixture Filings. The Borrower will deliver to the Administrative
Agent a Mortgage encumbering such Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of the appropriate recording office of the County where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as may be reasonably necessary or advisable in
connection with the recording or filing thereof to create a lien under
applicable laws, and such financing statements and other instruments as may be
reasonably necessary or advisable to grant a mortgage or deed of trust lien
under the laws of the applicable jurisdiction on the Mortgaged Property and
fixtures located thereon;

(ii) Consents and Approvals. The Borrower will deliver to the Administrative
Agent such consents, approvals, assignments, amendments, supplements, estoppels,
tenant subordination agreements, non-disturbance agreements or other instruments
as may be reasonably necessary or advisable in order for the applicable Loan
Party to grant the Lien of the Mortgage with respect thereto;

(iii) Title Insurance Policies. The Borrower will deliver to the Administrative
Agent a policy of title insurance (or marked-up title insurance commitment or
title proforma having the effect of a policy of title insurance) (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Property described therein in an amount not less
than the estimated fair market value of such Mortgaged Property as reasonably
determined by the Borrower, which Title Policy shall (A) be issued by a
nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including (to the extent available in the applicable jurisdiction and/or
with respect to the Mortgaged Property, in each case, on commercially reasonable
terms) endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates and
(D) contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its reasonable discretion;

 

82



--------------------------------------------------------------------------------

(iv) Affidavits and Other Information. The Borrower will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;

(v) Payment of Title Fees and Premiums. The Borrower will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;

(vi) Leases. The Borrower will deliver to the Administrative Agent copies of all
leases (or other agreements relating to possessory interests, if any) affecting
such Mortgaged Property pursuant to which any Loan Party holds the lessor’s (or
other grantor’s or licensor’s) interest, which agreement shall, if reasonably
requested by the Administrative Agent, be subordinate to the Lien of the
applicable Mortgage, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Administrative Agent;

(vii) Opinions. The Borrower will deliver to the Administrative Agent favorable
written opinions, addressed to the Administrative Agent and the Secured Parties,
of local counsel to the Loan Parties in each jurisdiction (i) where a Mortgaged
Property is located regarding the enforceability of each such Mortgage and
customary related matters and (ii) where the applicable Loan Party granting the
Mortgage on said Mortgaged Property is organized, regarding the due execution,
delivery and enforceability of each such Mortgage, and such other matters as may
be reasonably requested by the Administrative Agent, each in form and substance
reasonably acceptable to the Administrative Agent; and

(viii) Surveys. The Borrower will deliver to the Administrative Agent a survey
of such Mortgaged Property that is (A) (w) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (x) certified to the Administrative Agent and the Title Company,
(y) compliant with the minimum requirements of the American Land Title
Association as such requirements are in effect on the date of preparation
thereof and (z) sufficient for the Title Company to remove the standard survey
exception from the applicable Title Policy and to provide reasonable and
customary survey-related endorsements thereto or (B) otherwise reasonably
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto.

(ix) Flood Hazards. The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed

 

83



--------------------------------------------------------------------------------

by the Borrower and the applicable Loan Party relating thereto) and (iii) if
such Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area, a copy of an insurance policy, or a declaration page relating to an
insurance policy, in either case showing coverage for flood insurance in an
amount reasonably satisfactory to the Administrative Agent, each Lender and each
Issuing Lender and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, each of which
shall (A) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, each Lender
and each Issuing Lender. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws. The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws. However, the Administrative Agent reminds each Lender and Participant
that, pursuant to the Flood Insurance Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.

(x) No Material Real Property. As of the Closing Date, there is no Material Real
Property owned by the Loan Parties.

Notwithstanding anything to the contrary herein, (i) the Administrative Agent
may waive any of the requirements specified in this Section 6.11(b) if the
Administrative Agent determines, in its sole discretion, that the burden, cost,
time or consequences of obtaining such deliverable is excessive in relation to
the benefits to be obtained therefrom by the Secured Parties, and (ii) if the
Borrower, after using commercially reasonable efforts, is unable to comply with
the requirements of Section 6.11(b)(ix) or with any commercially reasonable
request made pursuant thereto by the Administrative Agent or any Lender or
Issuing Lender, in each case with respect to any Material Real Property, then
the Borrower shall not be required to deliver any of the items set forth in
Section 6.11(b) with respect to such Material Real Property (it being understood
and agreed by the parties hereto that compliance by the Borrower with, and any
request by the Administrative Agent or any Lender or Issuing Lender for the
Borrower to comply with, the requirements of Section 6.11(b)(ix), in each case
to the extent required by the Flood Insurance Laws, is commercially reasonable);
provided that nothing in this paragraph shall result in the non-compliance by
the Administrative Agent or any Lender or Issuing Lender with the Flood
Insurance Laws.

(c) Further Assurances. The Borrower will, and will cause each of the Loan
Parties to, take such action from time to time as shall reasonably be requested
by the Administrative Agent to effectuate the purposes and objectives of this
Agreement. Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary of a Loan Party, the applicable
Loan Party agrees forthwith to deliver to the Administrative Agent pursuant to
the Security Agreement the certificates evidencing such shares of stock (to the
extent certificated), accompanied by undated stock powers executed in blank and
to take such other action as the Administrative Agent shall reasonably request
to perfect the security interest created therein pursuant to the Security
Agreement. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Loan Party shall be required to grant or perfect a
security interest in any property with respect to which the Administrative Agent
and the Borrower determine, in their reasonable discretion, that the costs or
other consequences of granting or perfecting a security interest therein
(including any material adverse tax consequences) are excessive in relation to
the benefits to Secured Parties afforded thereby. If requested by the
Administrative Agent, the Borrower will, and will cause each of its Subsidiaries
to cooperate with and provide any information necessary for the Administrative
Agent to conduct its flood due diligence and flood insurance compliance.

 

84



--------------------------------------------------------------------------------

SECTION 6.12 Subsidiaries; Designation of Unrestricted Subsidiaries.

(a) In the event that any Person becomes a Subsidiary (which, for purposes of
this reference to “Subsidiary,” will be deemed to include an Unrestricted
Subsidiary) of the Borrower, such Person is or will be deemed to be a Subsidiary
hereunder until such time as the Borrower has designated such Subsidiary as an
Unrestricted Subsidiary in accordance with the terms of Section 6.12(b).

(b) The Borrower may at any time designate any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Subsidiary by delivering to the
Administrative Agent a certificate of an Responsible Officer of the Borrower
specifying such designation and certifying that the following conditions to such
designation set forth in this Section are satisfied; provided that:

(i) both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;

(ii) after giving effect to such designation on a Pro Forma Basis, the Borrower
is in compliance with the financial covenants set forth in Section 7.11; and

(iii) in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower in such Subsidiary on the date of designation in
an amount equal to the fair market value of the Borrower’s Investment therein
(as determined reasonably and in good faith by a Responsible Officer of the
Borrower), and the aggregate amount of all Investments permitted to be made in
all “Unrestricted Subsidiaries” will be limited as provided in Section 7.06. The
designation of any Unrestricted Subsidiary as a Subsidiary shall constitute
(i) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Borrower in such Unrestricted Subsidiary pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

SECTION 6.13 Spin-Off. Within one Business Day of the Closing Date, (a) Parent
shall have caused the Spin-Off to have been consummated substantially in
accordance with the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017, and (b) the Administrative Agent
shall have received one or more certificates from Parent, dated as of the date
the Spin-Off is consummated and signed by a senior executive officer of Parent,
to the effect that (i) the requirements specified in clause (a) of this Section
have been satisfied, (ii) all guarantees made by the Borrower and any of its
subsidiaries pursuant to the Parent Debt have been released and (iii) the
Spin-Off is permitted under the Parent Debt Documents. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, upon the
delivery of the certificate or certificates from Parent described in the
immediately preceding sentence, the Spin-Off will be deemed to have occurred for
all purposes under this Agreement and each other Loan Document (including,
without limitation, the Security Agreement and Section 3 thereof).

 

85



--------------------------------------------------------------------------------

SECTION 6.14 Security Documents. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, within one Business Day of the
Closing Date (or, solely with respect to clause (b), such later date as shall be
reasonably acceptable to the Administrative Agent) the Borrower shall have
caused to be delivered to the Administrative Agent (a) the Security Agreement,
duly executed and delivered by the Borrower, each other Loan Party and the
Administrative Agent, (b) certificates, if any, representing the Pledged Equity
(as defined in the Security Agreement) accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt (as defined in the
Security Agreement) indorsed in blank, (c) each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.02), which
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation (it being understood that no account control
agreements or landlord waivers shall be required to be obtained or otherwise
delivered by any of the Loan Parties), and (d) a written opinion (addressed to
the Administrative Agent, the Issuing Lenders and the Lenders and dated the
Closing Date) of Latham & Watkins LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, covering such
other matters relating to the Loan Parties, this Agreement or the Transactions
as the Administrative Agent shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent). In addition, the Administrative Agent shall have received
the results of recent lien searches in each relevant jurisdiction with respect
to the Loan Parties, and such searches shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.02 or Liens
to be discharged pursuant to documentation or arrangements reasonably
satisfactory to the Administrative Agent.

SECTION 6.15 Insurance. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, within 60 days of the Closing Date (or
such later date as shall be reasonably acceptable to the Administrative Agent),
the Loan Parties shall deliver to the Administrative Agent evidence that all
insurance required to be maintained as of the Closing Date pursuant to
Section 6.06 has been obtained and is in effect and that the Administrative
Agent has, to the extent available, been named as loss payee under each
insurance policy with respect to such insurance as to which the Administrative
Agent shall have reasonably requested to be so named.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, backstopped or cash
collateralized in a manner consistent with the requirements in Section 2.07(k)
and all LC Disbursements shall have been reimbursed, the Borrower (on behalf of
itself and each of its Subsidiaries) covenants and agrees with the Lenders that:

SECTION 7.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder and under the other Loan Documents (including
any Incremental Facilities and Refinancing Facilities);

 

86



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Closing Date and (other than any obligation
with respect to such Indebtedness that is less than $500,000 individually or
$2,500,000 in the aggregate) set forth on Schedule 7.01 and any Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(b);

(c) (i) Indebtedness of the Borrower to any Loan Party, (ii) Indebtedness of any
Loan Party (other than the Borrower) to the Borrower or any other Loan Party and
(iii) Indebtedness of the Borrower or any Subsidiary to any Subsidiary that is
not a Loan Party; provided that with respect to Indebtedness incurred after the
Closing Date by the Loan Parties to any Subsidiary that is not a Loan Party,
(x) such Indebtedness shall be unsecured and subordinated in right of payment to
the Guaranteed Obligations pursuant to an intercompany note in form and
substance reasonably acceptable to the Administrative Agent and (y) the
aggregate principal amount of such Indebtedness, together with the aggregate
amount of Investments by the Loan Parties in such Subsidiaries made under
Section 7.06(c)(ii) after the Closing Date and the aggregate amount of
Investments made by the Loan Parties in subsidiaries that are not Loan Parties
pursuant to Section 7.06(f), shall not exceed the greater of $18,750,000 and
7.5% of Consolidated EBITDA for the most recently ended Reference Period
(measured at the time of incurrence of such Indebtedness);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions thereof and Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(d); provided that (i) such
Indebtedness is incurred prior to, at the time of or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
sum of the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed the greater of $18,750,000 and 7.5% of Consolidated EBITDA
for the most recently ended Reference Period at the time of incurrence of such
Indebtedness;

(e) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
and any Permitted Refinancing Indebtedness incurred to refund, refinance or
replace any such Indebtedness incurred under this Section 7.01(e); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the sum of the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed the greater of $50,000,000 and
20.0% of Consolidated EBITDA for the most recently ended Reference Period at the
time of incurrence of such Indebtedness;

(f) Incremental Equivalent Debt and Refinancing Equivalent Debt;

(g) Indebtedness incurred after the Closing Date by the Borrower or any
Subsidiary not exceeding an aggregate principal amount equal to the greater of
$12,500,000 and 5.0% of Consolidated EBITDA for the most recently ended
Reference Period at the time of incurrence of such Indebtedness at any time
outstanding pursuant to Sale/Leaseback Transactions permitted under
Section 7.12;

(h) Indebtedness of Foreign Subsidiaries; provided that the sum of the aggregate
principal amount of Indebtedness permitted to be outstanding at any time by this
clause (h) shall not exceed $75,000,000 (or the foreign currency equivalent
thereof, if not denominated in Dollars);

 

87



--------------------------------------------------------------------------------

(i) Indebtedness arising out of (i) Cash Management Obligations and (ii) Hedging
Agreements not entered into for speculative purposes, in each case of the
Borrower or any Subsidiary;

(j) Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of equity of the Borrower by any such person in an aggregate
principal amount outstanding at the time not to exceed $5,000,000;

(k) (i) Indebtedness of the Borrower or any Subsidiary incurred to finance an
acquisition or merger, consolidation or amalgamation, provided that, after
giving effect to the incurrence thereof on a Pro Forma Basis, (A) if such
Indebtedness is (or is intended to be) secured by Liens on Collateral, (x) the
Senior Secured Net Leverage Ratio is equal to or less than 3.00 to 1.00 and
(y) any such Liens shall be subject to customary intercreditor arrangements
reasonably satisfactory to the Borrower and the Administrative Agent, and (B) if
such Indebtedness is unsecured, the Total Net Leverage Ratio is less than or
equal to the then-applicable Required Ratio, in each case, on the last day of
the applicable Reference Period, and (ii) any Permitted Refinancing Indebtedness
in respect of Indebtedness incurred under this Section 7.01(k);

(l) additional Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount outstanding at the time of incurrence not to exceed the greater
of $62,500,000 and 25.0% of Consolidated EBITDA for the most recently ended
Reference Period (measured at the time of incurrence of such Indebtedness);

(m) Indebtedness of the Borrower or any Subsidiary in connection with one or
more standby or trade-related letters of credit, performance bonds, bid bonds,
stay bonds, appeal bonds, bankers acceptances, statutory obligations or bonds,
health or social security benefits, unemployment or other insurance obligations,
workers’ compensation claims, insurance obligations, bank guarantees, surety
bonds, utility bonds, performance guarantees, completion guarantees or other
similar bonds and obligations issued by or on behalf of the Borrower or a
Subsidiary, in each case, in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or Disposition permitted hereunder;

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p) Indebtedness of the Borrower or any Subsidiary consisting of the financing
of insurance premiums owed to the provider of such insurance or an affiliate
thereof in the ordinary course of business;

(q) Indebtedness incurred by the Borrower or any Subsidiaries from guaranties of
letters of credit, surety bonds or performance bonds securing the performance by
the Borrower or any such Subsidiaries pursuant to such agreements, in connection
with the effectuation of an Investments permitted under Section 7.06;

 

88



--------------------------------------------------------------------------------

(r) (i) additional unsecured Indebtedness of the Borrower or any Subsidiary
(A) in an aggregate principal amount not to exceed $125,000,000 and (B) in an
unlimited amount so long as such unsecured Indebtedness (I) has no scheduled
principal payments or prepayments prior to, or (II) automatically converts,
within 91 days of the incurrence thereof, to Indebtedness having no scheduled
principal payments or prepayments prior to, in each case, the date that is 91
days after the Latest Maturity Date (as determined as of the date of incurrence
of such Indebtedness); provided that, for all purposes of this clause (i), (x)
no Event of Default shall have occurred and be continuing or will immediately
result from the incurrence of such Indebtedness and (y) after giving Pro Forma
Effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Borrower shall be in compliance with the financial covenants set forth in
Section 7.11 on the last day of such period, and (ii) any Permitted Refinancing
Indebtedness incurred pursuant to this Section 7.01(r); and

(s) for one Business Day following the Closing Date, Guaranties of the Parent
Debt incurred by the Borrower and its Subsidiaries.

For purposes of determining compliance with this Section 7.01 or Section 7.06,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

Further, for purposes of determining compliance with this Section 7.01, (A) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories set forth above, the Borrower will
be permitted to divide and classify such item of Indebtedness (or any portion
thereof) on the date of its incurrence.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence. “Increased Amount” of any Indebtedness shall mean any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.

SECTION 7.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it:

(a) Liens created pursuant to the Loan Documents;

 

89



--------------------------------------------------------------------------------

(b) Permitted Liens;

(c) any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the Closing Date and (other than Liens that secure obligations of
less than $100,000 individually or $2,500,000 in the aggregate) set forth on
Schedule 7.02; provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any of its Subsidiaries other than proceeds and
products thereof and (ii) any such Lien shall secure only those obligations
which it secures on the Closing Date and extensions, renewals, modifications,
restatements, replacements and combinations thereof that do not increase the
outstanding principal amount thereof or commitment therefor, in each case, as in
effect on the Closing Date and any Permitted Refinancing Increase;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 7.01(d) (including any Permitted Refinancing
Indebtedness in respect thereof), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
any Permitted Refinancing Increase and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary other
than proceeds and products of such fixed or capital assets;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Closing Date prior to the time such
Person becomes a Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 7.01 (d), (e) or (k), (ii) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (other than with respect to Liens to secure
Indebtedness under Section 7.01(k)), as the case may be, (iii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary
other than proceeds and products of such acquired assets and (iv) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof beyond any Permitted Refinancing Increase;

(f) Liens as a result of the filing of UCC financing statements as precautionary
measure in connection with leases, operating leases or consignment arrangements;

(g) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 7.02 (other than Section 7.02(n); provided that (i) such Lien does not
extend to any other property (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced,
refunded, extended, renewed or replaced) and (ii) except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” the aggregate principal
amount of Indebtedness secured by such Lien is not increased;

(h) Liens securing Indebtedness or other obligations not prohibited hereunder,
in each case of the Borrower or a Subsidiary owed to the Borrower or a
Subsidiary; provided that no Loan Party shall grant a Lien in favor of a
non-Loan Party;

 

90



--------------------------------------------------------------------------------

(i) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such bank and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

(j) Liens on the Collateral to secure Incremental Equivalent Debt and
Refinancing Equivalent Debt, provided that such Liens shall be subject customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent;

(k) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(l) Liens solely on any cash money deposits made by the Borrower or any
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
Liens on assets to be disposed of pending a Disposition permitted hereunder of
such assets pursuant to any asset purchase agreement or similar agreement;

(m) Liens securing Indebtedness incurred under Section 7.01(i); and

(n) Liens not otherwise permitted by this Section 7.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) the greater of (x) $18,750,000 and (y) 7.5% of Consolidated
EBITDA for the most recently ended Reference Period at the time of incurrence of
such Lien.

For purposes of determining compliance with this Section 7.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described above but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described above, the Borrower may, in its sole discretion, classify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.02 and at the time of classification
will be entitled to only include the amount and type of such Lien or such item
of Indebtedness secured by such Lien (or any portion thereof) in one of the
above clauses (or any portion thereof).

SECTION 7.03 Mergers, Consolidations, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that:

(a) any Subsidiary may be merged or consolidated with or into the Borrower, so
long as the Borrower is the surviving entity;

(b) any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;

(c) the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which (x) the Borrower or such Subsidiary is the
surviving or continuing Person; or (y) only with respect to a Subsidiary, the
Subsidiary is not the surviving Person but such merger or consolidation is
permitted under Section 7.04; and

 

91



--------------------------------------------------------------------------------

(d) any Subsidiary may be wound up, dissolved or liquidated if the Borrower
determines in good faith such winding up, liquidation or dissolution is in the
best interests of the Borrower and not materially disadvantageous to the Lenders
and all assets (if any) of such Subsidiary are transferred to a Loan Party prior
to such wind up, dissolution or liquidation.

SECTION 7.04 Dispositions. The Borrower will not, and will not permit any of its
Subsidiaries to Dispose of, in one transaction or a series of transactions, any
part of its business or property, whether now owned or hereafter acquired,
except:

(a) Damaged, obsolete, unusable, surplus, used or worn out property, tools or
equipment no longer used or useful in its business;

(b) any inventory or other property sold or disposed of in the ordinary course
of business and for fair consideration;

(c) Dispositions to the Borrower or a Subsidiary, including the sale or issuance
by the Borrower or any Subsidiary of any equity interests of any Subsidiary;

(d) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Loan Party;

(e) the Capital Stock of any Subsidiary may be sold, transferred or otherwise
disposed of to the Borrower or any wholly owned Subsidiary of the Borrower that
is a Loan Party; and

(f) Dispositions of property by the Borrower or any Subsidiary having an
aggregate fair market value not exceeding the greater of $12,500,000 and 5.0% of
Consolidated EBITDA for the most recently ended Reference Period (measured at
the time of such Disposition) per annum;

(g) Dispositions of property by the Borrower or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 7.12;

(h) Dispositions to effect transactions permitted pursuant to Sections 7.02,
7.03 (other than Section 7.03(c)(y)) and 7.07;

(i) the abandonment, allowance to lapse or expiration of intellectual property
in the ordinary course of business;

(j) Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(k) Dispositions of defaulted receivables in the ordinary course of business or
in connection with the compromise, settlement or collection thereof in the
ordinary course of business or in bankruptcy or similar proceeding;

(l) Dispositions of assets resulting from condemnation or casualty events;

 

92



--------------------------------------------------------------------------------

(m) Dispositions of property by the Borrower or any Subsidiary if immediately
after giving effect to such Disposition, (i) the aggregate consideration
received by the Borrower and its Subsidiaries for such Disposition shall be in
an amount at least equal to the fair market value (as reasonably determined by
the Borrower in good faith) thereof (measured either, at the option of the
Borrower, at the time of the Disposition or as of the date of the definitive
agreement with respect to such Disposition) and (ii) at least 75% of the
aggregate consideration for such Disposition shall be paid in cash or Cash
Equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:

(A) (i) instruments, notes, securities or other obligations received by the
Borrower or such Subsidiary from the purchaser that within 180 days of the
closing is converted by the Borrower or such Subsidiary to cash or Cash
Equivalents, to the extent of the cash or Cash Equivalents actually so received
and (ii) any cash payments received with respect to instruments, notes,
securities or other obligations referred to in clause (i) immediately above
within 180 days of such Disposition;

(B) the assumption by the purchaser of Indebtedness or other obligations or
liabilities (as shown on the Borrower’s most recent balance sheet or in the
footnotes thereto) of the Borrower or a Subsidiary pursuant to operation of law
or a customary novation or assumption agreement; and

(C) any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in the Disposition, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of (x) $12,500,000 and (y) 5.0% of
Consolidated EBITDA for the most recently ended Reference Period at the time of
receipt of such outstanding Designated Non-Cash Consideration (with the fair
market value (as reasonably determined by the Borrower in good faith) of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value);

(n) any surrender or waiver of contractual rights or the settlement, release, or
surrender of contractual, tort or other claims of any kind or any settlement,
discount, write off, forgiveness, or cancellation of any Indebtedness owing by
any present or former directors, officers, or employees of the Borrower or` any
Subsidiary or any of their successors or assigns;

(o) the unwinding or termination of any Hedging Agreement;

(p) Dispositions of equity interests of an Unrestricted Subsidiary;

(q) Dispositions for fair market value (as reasonably determined by the Borrower
in good faith) of non-core assets acquired in connection with an acquisition
permitted hereunder by the Borrower or any Subsidiary , provided the marketing
of such Disposition commences within 90 days of such acquisition, and provided,
further, that such non-core assets are designated by the Borrower in writing to
the Administrative Agent as being held for sale and not for the continued
operation of the Borrower or any of its Subsidiaries or any of their respective
businesses; and

(r) Leases of real or personal property and non-exclusive licenses and
sub-licenses of intellectual property, in each case, in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Subsidiaries.

 

93



--------------------------------------------------------------------------------

SECTION 7.05 Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Closing Date and businesses reasonably related, complementary, adjacent,
incidental or ancillary thereto and vertical or horizontal reasonably related
expansions thereof.

SECTION 7.06 Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase, except:

(a) Cash and Cash Equivalents;

(b) Investments (other than Investments permitted under clauses (a) and (c) of
this Section) existing on the Closing Date and set forth on Schedule 7.06 and
any Investment that replaces, refinances or refunds any Investment made pursuant
to this Section 7.06(b); provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder ;

(c) (i) Investments by any Loan Party in any other Loan Party; and
(ii) Investments by the Borrower or any Subsidiary in any Subsidiary that is not
a Loan Party; provided that (x) any Investment made by any Subsidiary that is
not a Loan Party in any Loan Party shall be unsecured and subordinated in right
of payment to the Guaranteed Obligations pursuant to an intercompany note in
form and substance acceptable to the Administrative Agent and (y) the aggregate
amount of Investments by the Loan Parties in any Subsidiary that is not a Loan
Party after the Closing Date, together with the aggregate principal amount of
Indebtedness owing by any Loan Party to such subsidiaries incurred under Section
7.01(c)(ii) after the Closing Date and the aggregate amount of Investments made
by the Loan Parties in subsidiaries that are not Loan Parties pursuant to
Section 7.06(f), shall not exceed the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period (measured when
such Investment is made);

(d) Indebtedness permitted by Section 7.01;

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

(f) Acquisitions after the Closing Date by the Borrower or any other Loan Party;
provided that (i) if such Acquisition is an acquisition of Capital Stock of a
Person, such Acquisition shall not be opposed by the board of directors (or
similar governing body) of such Person, (ii) no Default or Event of Default
shall have then occurred and be continuing or would result therefrom,
(iii) after giving Pro Forma Effect to such Acquisition, the Borrower shall be
in compliance with the financial covenants set forth in Section 7.11 on the last
day of such period, (iv) the aggregate amount of Investments made by the Loan
Parties in subsidiaries that are not Loan Parties (and will not become Loan
Parties promptly following such Acquisition) pursuant to this clause (f) after
the Closing Date, together with the aggregate principal amount of Indebtedness
owing by a Loan Party to such subsidiaries incurred under Section 7.01(c)(ii)
after the Closing Date and the aggregate amount of Investments by the Loan
Parties in such subsidiaries made under Section 7.06(c)(ii) after the Closing
Date, shall not exceed the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period (measured at
the time of the Acquisition), and (v) for Acquisitions in excess of $25,000,000,
prior to the consummation of any such Acquisition, the Administrative Agent
shall

 

94



--------------------------------------------------------------------------------

have received a certificate of a Responsible Officer setting forth the
calculations required to determine compliance with clause (iii) above and
certifying that the conditions set forth in this clause (f) with respect to such
Acquisition have been satisfied (any Acquisition that satisfies the requirements
of this clause (f), a “Permitted Acquisition”);

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments (including debt obligations)
received by the Borrower and its Subsidiaries in connection with the bankruptcy
or reorganization of suppliers and/or customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and/or suppliers
arising in the ordinary course of business;

(h) Investments under Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities;

(i) bona fide loans and advances to employees and officers of the Borrower and
its Subsidiaries for the purpose of paying payroll, travel and related expenses
and other loans and advances incurred for proper business purposes of the
Borrower or such Subsidiary;

(j) Investments received by the Borrower and its Subsidiaries in connection with
any Disposition permitted by Section 7.04;

(k) Investments held by any Person that becomes a Subsidiary after the Closing
Date; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary and are not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) such Investments shall not be increased
after such time unless such increase is permitted by another clause of this
Section;

(l) other Investments (including Acquisitions) after the Closing Date; provided
that after giving effect to such Investment on a Pro Forma Basis, the Total Net
Leverage Ratio is less than or equal to the then-applicable Required Ratio, in
each case, as of the last day of the most recently ended Reference Period;

(m) Investments in an aggregate amount not to exceed the Available Amount;
provided that at the time of any such Investment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(n) Investments in Unrestricted Subsidiaries in an aggregate outstanding amount
not to exceed the greater of (x) $18,750,000 and (y) 7.5% of Consolidated EBITDA
for the most recently ended Reference Period, in each case measured at the time
such Investment is made;

(o) Investments received in compromise or resolution of litigation, arbitration
or other disputes;

(p) endorsements for collection or deposit in the ordinary course of business;

(q) (i) Investments made pursuant to surety bonds, performance bonds, bid bonds,
appeal bonds and related letters of credit or similar obligations, in each case,
to the extent such surety bonds, performance bonds, bid bonds, substituting
appeal bonds, related letters of credit and similar obligations are permitted
under this Agreement and (ii) Investments consisting of

 

95



--------------------------------------------------------------------------------

indemnification obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations or to secure liabilities to
insurance carriers under insurance arrangements, or good faith deposits,
prepayments or cash payments in connection with bids, tenders, contracts or
leases or for payment of rent, in each case entered into in the ordinary course
of business; and

(r) in addition to Investments otherwise expressly permitted by this
Section 7.06, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost on the date such Investment was made) not to
exceed the greater of $62,500,000 and 25.0% of Consolidated EBITDA for the most
recently ended Reference Period (measured at the time of such Investment), at
any time outstanding during the term of this Agreement.

SECTION 7.07 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(a) the Borrower and each Subsidiary may declare and pay dividends with respect
to its Capital Stock payable solely in additional shares of its Capital Stock;

(b) the Borrower may make the Closing Date Cash Transfer on the Closing Date;

(c) the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed an
aggregate amount of $3,000,000;

(d) cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

(e) so long as no Event of Default shall have occurred and is continuing or
would result therefrom, other Restricted Payments made pursuant to this Section
7.07(e) in an amount not to exceed $15,000,000 in the aggregate;

(f) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration thereof or giving of the
redemption notice therefor if, at the date of declaration or giving of the
redemption notice therefor, such payment or redemption would be permitted under
this Section 7.07;

(g) the Borrower may make Restricted Payments after the Closing Date; provided
that, (i) at the time of any such Restricted Payment and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) after giving effect to any such Restricted Payment on a Pro
Forma Basis, the Total Net Leverage Ratio is less than or equal to 1.50 to 1.00
on the last day of such period; and

 

96



--------------------------------------------------------------------------------

(h) the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (x) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (y) after giving
effect to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the last day of such period;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

SECTION 7.08 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from a Person that is not an Affiliate;

(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate;

(c) any Investment permitted by Section 7.06;

(d) any Restricted Payment permitted by Section 7.07;

(e) transactions occurring in connection with the Spin-Off and the transactions
contemplated in connection therewith occurring on the Closing Date, in each case
as described in the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017;

(f) the payment of reasonable and customary (as determined in good faith by the
Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such Subsidiary, including reimbursement or
advancement of reasonable and documented out-of-pocket expenses and provisions
of liability insurance;

(g) loans or advances to officers, directors or employees of the Borrower in the
ordinary course of business of the Borrower or its Subsidiaries or otherwise
made on their behalf;

(h) any issuance of equity interests of the Borrower or any capital contribution
to the Borrower or any of the Subsidiaries;

(i) any transaction entered into by an Unrestricted Subsidiary with an Affiliate
(other than the Borrower or any Subsidiaries) prior to the redesignation of any
such Unrestricted Subsidiary as a Subsidiary in accordance with the terms
hereof; provided that such transaction was not entered into in connection with
or in contemplation of such redesignation;

 

97



--------------------------------------------------------------------------------

(j) payments to or from, and transactions with, any joint ventures or similar
arrangements (including, without limitation, any cash management activities
relating thereto); provided that such arrangements are on terms no less
favorable to the Borrower and its Subsidiaries in any material respect, on the
one hand, than to the relevant joint venture partner and its Affiliates, on the
other hand, taking into account all related agreements and transactions entered
into by the Borrower and its Subsidiaries, on the one hand, and the relevant
joint venture partner and its Affiliates, on the other hand; and

(k) any Affiliate who is a natural person may serve as an employee or director
of the Borrower and receive reasonable compensation for his services in such
capacity.

SECTION 7.09 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; except:

(i) restrictions and conditions imposed by law or by this Agreement;

(ii) restrictions and conditions existing on the Closing Date set forth on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;

(iv) (with respect to clause (a) above) (x) restrictions or conditions imposed
by any agreement relating to Incremental Equivalent Debt, Refinancing Equivalent
Debt, Indebtedness incurred pursuant to Section 7.01(k), secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and other Indebtedness permitted
by this Agreement to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
and (y) customary provisions in leases, licenses and other contracts restricting
the assignment thereof;

(v) restrictions and conditions which are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary of the Borrower so long as such
restrictions or conditions were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower;

(vi) customary restrictions and conditions contained in the document relating to
any consensual Lien, so long as (i) such Lien is permitted by Section 7.02 and
such restrictions or conditions relate only to the specific asset(s) subject to
such Lien and (ii) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 7.09;

(vii) restrictions imposed by applicable law;

 

98



--------------------------------------------------------------------------------

(viii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or the equity interests therein;

(ix) customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;

(x) restrictions on cash or other deposits imposed under contracts entered into
in the ordinary course of business;

(xi) customary provisions restricting assignment of any agreements;

(xii) (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Subsidiaries; and

(xiii) provisions in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the obligations referred to in this Section 7.09; provided, that
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower, not materially less favorable to the Loan Party with respect to such
limitations than those applicable pursuant to such obligations prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 7.10 Optional Payments and Modifications of Material Subordinated Debt.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Material Subordinated Debt (collectively, “Restricted Debt
Payments”), except:

(i) payments of regularly scheduled interest (including any penalty interest, if
applicable) and payments of fees, expenses and indemnification obligations as
and when due (other than payments with respect to Material Subordinated Debt
that are prohibited by the subordination provisions thereof) and, to the extent
the Revolving Credit Commitment Termination Date or the Term Loan Maturity Date
(in each case, as determined as of the date of incurrence of such Material
Subordinated Debt) is extended pursuant to the terms hereof, payments of
principal at scheduled maturity of such Material Subordinated Debt;

(ii) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Material Subordinated Debt (i) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (ii) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as substantially concurrent) to the
capital of the Borrower or a substantially concurrent offering (with any
offering within 60 days deemed as substantially concurrent) of equity interests
of the Borrower or (iii) in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such repayment, prepayment, redemption, repurchase,
defeasance, acquisition or retirement; and

 

99



--------------------------------------------------------------------------------

(iii) Restricted Debt Payments in an aggregate amount not to exceed the
Available Amount, provided that (x) at the time of any such Restricted Debt
Payment and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (y) after giving effect to any
such Restricted Debt Payment on a Pro Forma Basis, the Borrower is in compliance
with the financial covenants set forth in Section 7.11 recomputed as of the last
day of such period.

(b) The Borrower will not amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms (taken as a whole) of any Material Subordinated Debt in any manner
materially adverse to the interests of the Administrative Agent or the Lenders.

SECTION 7.11 Financial Covenants.

(a) Total Net Leverage Ratio. The Borrower will not permit the Total Net
Leverage Ratio to exceed (i) 4.25 to 1.00, as of the end of each Reference
Period ending on or after Closing Date but prior to May 31, 2019 and (ii) 3.75
to 1.00, as of the end of each Reference Period ending on or after May 31, 2019
(such required level of Total Net Leverage Ratio from time to time, the
“Required Ratio”). Notwithstanding the foregoing, the then-applicable Required
Ratio may be increased to accommodate a Material Permitted Acquisition at the
election of the Borrower as designated in the Compliance Certificate or an
earlier notice or certificate delivered by the Borrower in connection with such
Material Permitted Acquisition; provided, however, that (i) such increase shall
not otherwise go into effect until the closing of such Material Permitted
Acquisition; (ii) such increase shall only apply for a period of twelve months
from and after the closing of such Material Permitted Acquisition and
immediately upon the expiration of such twelve month period, the required
maximum Total Net Leverage Ratio shall revert to the applicable Required Ratio
set forth above for the Reference Period in which such reversion occurs;
(iii) in no event shall the maximum Total Net Leverage Ratio after giving effect
to any such step-up exceed 4.75 to 1.00; and (iv) the maximum amount that any
Total Net Leverage Ratio covenant level may step-up during any Reference Period
is 0.50 to 1.00.

(b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio as at the last day of any fiscal quarter of
the Borrower to be less than 3.00 to 1.00.

SECTION 7.12 Sale-Leasebacks. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Borrower or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Borrower and its Subsidiaries with an
aggregate sales price not exceeding the greater of (x) $12,500,000 and (y) 5.0%
of Consolidated EBITDA for the most recently ended Reference Period (measured at
the time such Sale/Leaseback Transaction has occurred).

SECTION 7.13 Changes in Fiscal Periods. The Borrower will not permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

100



--------------------------------------------------------------------------------

SECTION 7.14 Use of Proceeds and Letters of Credit. The Borrower will not use,
and, to the knowledge of the Borrower, the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any such amendment, modification or waiver, shall prove to have
been incorrect when made or deemed made in any material respect;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.02(a), 6.03 (with respect to the existence of
the Borrower), 6.09, 6.13, 6.14 or in Article VII;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or any of its Subsidiaries becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

101



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than any Excluded Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Excluded Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary (other than any Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, or (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary (other than any Excluded Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

(j) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $30,000,000 (not covered by insurance where the
carrier has not denied responsibility) shall be rendered against the Borrower or
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed or bonded;

(k) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) a Change in Control shall occur; or

(m) (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on any Collateral having a fair market
value, individually or in the aggregate, in excess of $10,000,000 intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 7.02 or under the respective Security Documents), or, except for
expiration or termination in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Loan Party,
(ii) at any time after the execution and delivery thereof, the Guaranty, for any
reason other than the satisfaction in full of all Guaranteed Obligations or the
expiration or termination in accordance with its terms, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void, or any Loan Party shall contest the validity,
enforceability, perfection or priority of the Guaranty, any Loan Document, or
any Lien granted thereunder in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Loan Document to which it is a party, or (iii) this Agreement or any
Loan Document purporting to grant a Lien on a material portion of the Collateral
shall fail to be in full force and effect or to give the Administrative Agent
and/or the Lenders the security interests, liens, rights, powers, priority and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or any Lien shall fail to be a first priority, perfected Lien on a
material portion of the Collateral;

 

102



--------------------------------------------------------------------------------

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances provided in
Section 10.02), and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative

 

103



--------------------------------------------------------------------------------

Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent which shall be a Lender with an office in New York, New
York or an Affiliate of a Lender (in each case, other than a Disqualified
Lender). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agent or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender

 

104



--------------------------------------------------------------------------------

also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agent or any other Lender and their respective Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Joint Bookrunners, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, (i) if to the Borrower, the
Administrative Agent, or any Issuing Lender, as set forth in Schedule 10.01; and
(ii) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address, electronic
mail address, telephone number or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.

 

105



--------------------------------------------------------------------------------

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders (or, in the case of
any such waiver, amendment or modification relating to Letters of Credit, the
Required Revolving Credit Lenders) or by the Loan Parties and the Administrative
Agent with the consent of the Required Lenders (or the Required Revolving Credit
Lenders, as applicable) (except that in the case of an amendment, consent or
waiver to cure any manifest ambiguity, omission, defect or inconsistency or
granting a new Lien for the benefit of the Secured Parties or extending an
existing Lien over additional property, such amendment, consent or waiver shall
be effective if it is in writing and signed by the Administrative Agent and the
Borrower and is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof); provided that no such
agreement shall:

(i) increase the Commitment of any Lender without the written consent of each
Lender directly adversely affected thereby;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly adversely affected thereby;

(iv) change Section 2.19(b), (c) or (d) or Section 5.09 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;

(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

(vi) release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Article III or all or substantially all of the
Collateral, except to the extent otherwise permitted hereunder and under the
other Loan Documents, in each case without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents.

 

106



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent, the Joint
Bookrunners and the Joint Lead Arrangers and their respective Affiliates,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent, the Joint Bookrunners and the Joint Lead Arrangers
(limited to a single outside counsel and, to the extent necessary, one law firm
acting as special outside counsel in each relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented out
of pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit, (iii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent, any Issuing Lender or any Lender, including the fees, disbursements and
other charges of any counsel for the Administrative Agent, any Issuing Lender or
any Lender (limited to one external counsel and, to the extent necessary, one
law firm acting as special outside counsel in each relevant jurisdiction and,
solely in the event of an actual or perceived conflict of interest, one
additional counsel (and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made, Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits and related costs, expenses and disbursements, including the
fees, charges and disbursements of any counsel (limited to a single outside
counsel to such Indemnitees, taken as a whole, one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and, solely in the event of an actual or perceived
conflict of interest, one additional counsel (and, if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)), to each group of similarly situated
affected Indemnitees taken as a whole) for any Indemnitee, incurred by or
asserted against any Indemnitee or to which any Indemnitee may become subject,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from (x) the gross negligence, willful misconduct or bad faith of such
Indemnitee or any of its Related Parties as determined by a court of competent
jurisdiction by final and nonappealable judgment, (y) a material breach by such
Indemnitee or any of its Related Parties of its obligations under this Agreement
or any other Loan Document determined by a court of competent jurisdiction by
final and nonappealable judgment, or (z) a dispute arising solely among
Indemnitees (other than any dispute with an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, a Joint Bookrunner, a Joint
Lead Arranger, an Issuing Lender or any other similar role under any Loan
Document) not arising out of any act or omission on the part of the Borrower or
its Affiliates.

 

107



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, neither the Borrower, the Administrative Agent, any Loan Party, any Issuing
Lender or any Lender shall assert, and the Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan, Letter
of Credit or the use of the proceeds thereof; provided that nothing in this
clause (d) shall limit the obligations of the Borrower to indemnify an
Indemnitee against special, indirect, consequential or punitive damages to the
extent required under Section 10.03(b).

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) For the avoidance of doubt, any indemnification relating to Taxes, other
than Taxes resulting from any non-Tax claim, shall be covered by Section 2.18
and shall not be covered by this Section 10.03.

SECTION 10.04 Successors and Assigns; Participations.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees, other than a
natural person or a Disqualified Lender, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

108



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other Person (other than a
natural person or a Disqualified Lender); provided further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) (in the case of assignments of the Revolving Credit Commitment and Revolving
Credit Loans) each Issuing Lender, unless such assignment is to another
Revolving Credit Lender, in which case such consent is not required.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, or, in
the case of an assignment of Term Loans, Incremental Term Loans, Refinancing
Term Loans and Extended Term Loans, $1,000,000, unless each of the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for any assignment to an assignee that is not a
Lender or an Affiliate of a Lender (provided that the Administrative Agent may,
in its sole discretion, elect to reduce or waive such processing and recordation
fee in the case of any assignment) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

109



--------------------------------------------------------------------------------

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
solely as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and by any Issuing Lender and any Lender with respect to Loans and
other Obligations which are held by such Issuing Lender or Lender only, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (other than to a natural person or a
Disqualified Lender) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender

 

110



--------------------------------------------------------------------------------

sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 2.18(e) (it being understood that the
documentation required under Section 2.18(e) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.19(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, LC Disbursements or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans, LC
Disbursements or other obligations under this Agreement), except to the extent
that such disclosure is necessary to establish that such Loan, LC Disbursement
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. The Borrower and
the Lenders expressly acknowledge that the Administrative Agent (in its capacity
as such or as a Joint Bookrunner, Joint Lead Arranger or other agent hereunder)
shall not have any obligation to monitor whether participations are made to
Disqualified Lenders or natural persons and none of the Borrower or the Lenders
will bring any claim to such effect.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.16 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (such consent not
to be unreasonably withheld, it being understood that the Borrower may withhold
its consent if such participation could be reasonably expected to result in any
increase in the Borrower’s payment obligations under Section 2.16 or 2.18). No
Participant shall be entitled to the benefits of Section 2.18 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Disqualified Lender or any natural person) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) No Assignments to Certain Persons. Notwithstanding anything herein to the
contrary, no assignment made and no participations sold pursuant to this
Section 10.04 shall be made or sold, as applicable, to (i) any Loan Party or any
Loan Party’s Affiliates or Subsidiaries, (ii) a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or (iii) a Disqualified Lender.

 

111



--------------------------------------------------------------------------------

(f) Disqualified Lenders.

(i) If any assignment or participation under this Section 10.04 is made to any
Disqualified Lender without the Borrower’s prior written consent (any such
person, a “Disqualified Person”), then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Loan and/or participation in any Letter of Credit held by
such Disqualified Person, purchase such Loan or participation and/or (C) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.04), all of its
interests, rights and obligations under this Agreement; provided that (I) in the
case of clause (B), the applicable Disqualified Person has received payment of
an amount equal to the lesser of (1) par and (2) the amount that such
Disqualified Person paid for the applicable Loans and participations in Letters
of Credit, plus accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Borrower, (II) in the case of clauses (A) and
(B), the Borrower shall not be liable to the relevant Disqualified Person under
Section 2.17 if any Eurodollar Loan owing to such Disqualified Person is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(III) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 10.04 (except that no registration and processing fee required
under this Section 10.04 shall be required with any assignment pursuant to this
paragraph and (IV) in no event shall such Disqualified Person be entitled to
receive amounts to which it would otherwise be entitled under Section 2.14(c).
Further, whether or not the Borrower has taken any action described in the
preceding sentence, no Disqualified Person identified by the Borrower to the
Administrative Agent (A) shall be permitted to (x) receive information
(including financial statements) provided by any Loan Party, the Administrative
Agent or any Lender and/or (y) attend and/or participate in conference calls or
meetings attended solely by the Lenders, the Issuing Lenders and the
Administrative Agent, (B) (x) for purposes of determining whether the Required
Lenders or the majority Lenders under any Class have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, shall have a right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender or
Issuing Lender to take (or refrain from taking) any such action; it being
understood that all Loans held by any Disqualified Person shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders,
majority Lenders under any Class or all Lenders have taken any action, and
(y) shall be deemed to vote in the same proportion as Lenders that are not
Disqualified Persons in any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
commenced by or against the Borrower or any other Loan Party and (C) shall not
be entitled to receive the benefits of Section 10.03. For the sake of clarity,
the provisions in this Section 10.04(f) shall not apply to any Person that is an
assignee of any Disqualified Person, if such assignee is not a Disqualified
Person.

 

112



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein, each of the Borrower, each
Lender and each Issuing Lender acknowledges and agrees that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender or Disqualified Person and
the Administrative Agent shall have no liability with respect to any assignment
or participation made to any Disqualified Lender or Disqualified Person
(regardless of whether the consent of the Administrative Agent is required
thereto), and none of the Borrower, any Lender, any Issuing Lender or their
respective Affiliates will bring any claim to such effect.

(iii) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (A) it is not a Disqualified Lender, it being
acknowledged by the Loan Parties, the Lenders and the other Guaranteed Parties
that the Administrative Agent will be entitled to rely on such representations
and warranties set forth in this clause (A) without any diligence in respect to
the accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (B) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

113



--------------------------------------------------------------------------------

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, with the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding the foregoing, no
amounts received from any Loan Party shall be applied to any Excluded Hedging
Obligations of such Loan Party.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Person party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document will prevent the Administrative Agent, any Issuing Lender or any
Lender from bringing any action to enforce any award or judgment or exercise any
right under the Security Documents or against any Collateral or any other
property of any Loan Party in any other forum in which jurisdiction can be
established.

(c) Waiver of Venue. Each Person party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

114



--------------------------------------------------------------------------------

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed
(a) solely in connection with the Loan Documents and the transactions
contemplated thereby, to its Affiliates and its and its Affiliates’ directors,
officers, employees and agents, including accountants, independent auditors,
legal counsel and other experts and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) pursuant to the order of any court or administrative agency
or in any legal, administrative or judicial proceeding where, in the reasonable
judgment of the Administrative Agent or the applicable Issuing Lender or Lender,
as applicable, disclosure is required by law or regulations (in which case, to
the extent practicable and not prohibited by applicable law and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising examinations or regulatory authority,
such Person shall notify you promptly thereof prior to such disclosure),
(c) upon the request or demand of any governmental or other regulatory authority
having jurisdiction over the Administrative Agent or any Issuing Lender or
Lender or any of their respective Affiliates (in which case, to the extent
practicable and not prohibited by applicable law and other than with respect to
any audit or examination conducted by bank accountants or any governmental bank
authority exercising examinations or regulatory authority, such Person shall
notify you promptly thereof prior to such disclosure), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Subsidiaries and their respective obligations, in each case of this clause (f),
other than a Disqualified Lender, provided that notwithstanding anything herein
to the contrary, the disclosure of the Disqualified Lenders List to any
assignee, Participant, prospective assignee, prospective Participant, or actual
or prospective counterparty (or its advisors), regardless of whether such Person
is a Disqualified Lender, shall be permitted, (g) with the consent of the
Borrower (not to be unreasonably withheld or delayed), to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source

 

115



--------------------------------------------------------------------------------

other than a Loan Party or (z) was already in the possession of the
Administration, any Issuing Lender or any Lender or any of their respective
Affiliates or is independently developed by any such Person, (i) for purposes of
establishing a “due diligence” defense, and (j) to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities provided for herein. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to the Borrower and its Subsidiaries and their business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by a Loan Party and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that in the case of
information received from any Loan Party after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding any other provision of this Agreement
or any other Loan Document, the provisions of this paragraph shall survive with
respect to the Administrative Agent and each Lender and Issuing Lender until the
earlier to occur of (i) the second anniversary of such Person ceasing to be a
party to this Agreement or (ii) the Latest Maturity Date.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent, any Joint Bookrunner
or Joint Lead Arranger (collectively, the “Agent Parties”) or any of their
respective Related Parties or the

 

116



--------------------------------------------------------------------------------

Loan Parties or their Subsidiaries have any liability to (as applicable) the
Borrower, any Lender, any Issuing Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service or through the Internet, Intralinks or other
similar electronic information transmission system, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and non-appealable judgment of a court to
have resulted from the gross negligence or willful misconduct of such Agent
Party or the Borrower, as applicable; provided, however, that in no event shall
any Agent Party or any of their respective Related Parties or the Borrower have
any liability to (as applicable) the Loan Parties or their Subsidiaries, any
Lender, any Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) in connection with the foregoing.

SECTION 10.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA PATRIOT Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Act.

SECTION 10.14 Collateral Matters; Release of Guarantees and Liens.

(a) Collateral Matters. Each Lender authorizes and directs the Administrative
Agent to enter into the Security Documents and any intercreditor agreement
contemplated by this Agreement on behalf of and for the benefit of the Lenders
and the other Secured Parties named therein and agrees to be bound by the terms
of each Security Document and any intercreditor agreement. Each Lender hereby
agrees, and each holder of any note executed and delivered pursuant to Section
2.11(e) and each other Secured Party by the acceptance thereof will be deemed to
agree that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.
Notwithstanding anything to the contrary contained in any of the Loan Documents,
the Administrative Agent and each Secured Party hereby agree that no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty or take any other action under any Loan Document, it
being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties in accordance with the terms hereof
and thereof. No Specified Hedging Agreement will create (or be deemed to create)
in favor of any counterparty that is a party to such Specified Hedging Agreement
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party except as expressly provided in this Agreement
or any Security Document. By accepting the benefits of the Collateral, each
counterparty pursuant to a Specified Hedging Agreement, as applicable, shall be
deemed to have appointed the Administrative Agent as its agent and agreed to be
bound by the Loan Documents as a Secured Party.

(b) Release of Guarantees and Liens. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.02) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guaranteed Obligations or subordinating any Lien in favor of the
Administrative Agent in order to comply with any permitted restriction in
connection with a Lien permitted under Section 7.02 (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan

 

117



--------------------------------------------------------------------------------

Document or that has been consented to in accordance with Section 10.02 or
(ii) under the circumstances in clause (c) below. The Lenders hereby confirm the
Administrative Agent’s authority to release or subordinate its Lien on
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section and the terms
of the Guaranty. In each case as specified in this Section, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the subordination of such Lien, release of such item of Collateral from the
assignment and security interest granted under the Security Documents, or to
release such Subsidiary Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
and subject to receipt by the Administrative Agent of a certification of the
Borrower as to such release or subordination being permitted pursuant to the
terms of this Agreement or any other Loan Document (and the Administrative Agent
may rely conclusively on such certification without further inquiry); provided
that (x) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose it
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair the Guaranteed Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary Guarantor in
respect of) all interests retained by the Borrower or any Subsidiary Guarantor,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by either the Administrative Agent. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Subsidiary
Guarantor from its obligations under the Guaranty pursuant to this Section.

(c) Release of Guaranty and Collateral. At such time as the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated or been cash collateralized in a manner
consistent with the requirements in Section 2.07(k) and all LC Disbursements
shall have been reimbursed and the other obligations under the Loan Documents
(other than obligations under or in respect of Specified Hedging Agreements,
Cash Management Obligations or contingent indemnification obligations as to
which no claim has been asserted) shall have been paid in full, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents and the Guaranty shall terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any

 

118



--------------------------------------------------------------------------------

amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the any Lender has advised or is currently advising any
Loan Party or any of its Affiliates on other matters) and no Lender has any
obligation to any Loan Party or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
no Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each Loan Party agrees
that it will not assert any claim against any Lender based on an alleged breach
of fiduciary duty by such Lender in connection with this Agreement and the
Transactions contemplated hereby.

SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CARS.COM INC.

By:

 

/s/ Becky Sheehan

 

Name: Becky Sheehan

  Title: Chief Financial Officer

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: CARS.COM HOLDINGS, INC. By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer CARS.COM HOLDINGS, LLC
By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer CARS.COM, LLC By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer DEALERRATER CANADA, LLC
By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer DEALERRATER.COM LLC By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer DMR HOLDINGS, INC. By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

DMR MEDIA HOLDINGS, LLC By:  

/s/ Becky Sheehan

  Name: Becky Sheehan   Title: Chief Financial Officer

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

    as Administrative Agent, and as a Lender, and as an Issuing Lender

By:  

/s/ Davide Migliardi

Name: Davide Migliardi

Title: Vice President

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender and as an Issuing Lender

By:  

/s/ Kieran Mahon

Name: Kieran Mahon Title: Director

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:  

/s/ Erin M. Frey

Name: Erin M. Frey Title: Senior Vice President

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Shae B. Patel

Name: Shae B. Patel

Title: Duly Authorized Signatory

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.,

as a Lender

By:

 

/s/ Barrett D. Bencivenga

Name: Barrett D. Bencivenga

Title: Managing Director

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:

 

/s/ Suzanne Rode

Name: Suzanne Rode

Title: Managing Director

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:

 

/s/ Cynthia W. Burton

Name: Cynthia W. Burton

Title: Director

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:

 

/s/ Paul Weissenberger

Name: Paul Weissenberger

Title: Senior Vice President

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender

By:

 

/s/ May Huang

Name: May Huang

Title: Assistant Vice President

[Signature Page to Cars.com Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as a Lender

By:

 

/s/ L. M. Junior Del Brocco

Name: L. M. Junior Del Brocco

Title: Senior Vice President

[Signature Page to Cars.com Credit Agreement]